       Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 1 of 117 PageID #: 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK


ALLSTATE INSURANCE COMPANY,                                    C.A. No. __________________
ALLSTATE INDEMNITY COMPANY,
ALLSTATE FIRE & CASUALTY INSURANCE
COMPANY, AND
ALLSTATE PROPERTY & CASUALTY INSURANCE
COMPANY,

                               Plaintiffs,

vs.

ANDREW J. DOWD, M.D. AND
TRIBOROUGH ORTHOPEDICS, P.C.,

                               Defendants.


                PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL

           Plaintiffs Allstate Insurance Company, Allstate Indemnity Company, Allstate Fire &

  Casualty Insurance Company, and Allstate Property & Casualty Insurance Company (collectively,

  “Allstate” and/or “plaintiffs”), by their attorneys, Smith & Brink, P.C., allege as follows:

  I.       INTRODUCTION

           1.    This case is about an orthopedic surgeon, Andrew J. Dowd, M.D. (“Dowd”), who

  has deliberately and systematically exploited automobile accident victims and the insurance

  coverage available to them under New York law by extracting No-Fault benefit payments from

  Allstate on his patients’ behalf.

           2.    As alleged herein, Dowd has unlawfully obtained significant sums of money from

  Allstate by submitting false and fraudulent claims seeking No-Fault benefit payments that Dowd

  was not eligible to seek or collect.




                                                       1
 Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 2 of 117 PageID #: 2



       3.       The success of this scheme depended upon a steady stream of patients that Dowd

could subject to unnecessary and unwarranted evaluations and surgical procedures.

       4.       Throughout the course of this scheme, Dowd obtained the necessary patient base

by working as a transient healthcare provider who treated patients at a series of clinics that catered

almost exclusively to the treatment of alleged automobile accident victims.

       5.       At each of these clinics, patients were steered to Dowd for orthopedic evaluations.

       6.       The arrangements between Dowd and the clinics were advantageous to both parties

because Dowd was given access to patients that he could evaluate and recommend for surgery,

and because Dowd’s evaluations always resulted in findings that other providers could use to

support additional treatment and tests.

       7.       Indeed, nearly all of the patients evaluated by Dowd were seen prematurely, usually

at intervals that did not allow the patients’ conditions to resolve on their own or even respond to

conservative care.

       8.       Evaluating the patients in this manner allowed Dowd to make unnecessary and

unwarranted injury findings and recommendations for surgery.

       9.       Dowd’s evaluation of his patients in this manner helped him accomplish his goal

of rushing patients to surgery before the patients’ conditions had a chance to improve or resolve

on their own.

       10.      As detailed below, Dowd falsified the need for surgery, including arthroscopic

surgeries of the knee and shoulder, by purposely basing his findings on conditions that were

actually age-appropriate and degenerative (i.e., non-accident related) conditions rather than acute

injuries that were caused or aggravated by the alleged automobile accidents.




                                                      2
 Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 3 of 117 PageID #: 3



       11.     To maximize his profits from the performance of unnecessary and unwarranted

surgeries, Dowd needed to falsely relate the patients’ conditions to the underlying accidents in

order to access the No-Fault insurance benefits and other coverages available to patients as a means

of reimbursement for medical care.

       12.     In other words, Dowd was unlikely to be paid for his services unless he could

connect the patients’ supposed conditions to the underlying accidents.

       13.     For example, the majority of Dowd’s patients underwent magnetic resonance

imaging (MRI) that showed only degenerative conditions which, even if surgery was needed to

address, would not be covered by the benefits available to patients through Allstate.

       14.     Knowing this, Dowd purposely—and falsely—characterized the patients’ MRI

results as showing traumatic injuries and conditions, which could then be (wrongly) linked to the

patients’ underlying automobile accidents.

       15.     Using these false findings, Dowd subjected the patients to unwarranted—and

typically useless—invasive surgical procedures.

       16.     Dowd then submitted, or caused the submission of, bills to Allstate seeking No-

Fault reimbursement for these medically unnecessary and/or premature surgical procedures.

       17.     To further inflate his charges to Allstate, Dowd also fraudulently billed for the

surgeries in excess of the amounts permissible under the New York Workers’ Compensation Fee

Schedule.

       18.     As detailed herein, Dowd also used these unwarranted—and relatively minor—

surgical procedures to justify the prescription of unnecessary durable medical equipment (“DME”)

to his patients, items which were purportedly furnished to his patients through Defendant

Triborough Orthopedics, P.C. (“Triborough Orthopedics”), a DME company owned by Dowd.



                                                     3
 Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 4 of 117 PageID #: 4



       19.     Dowd’s self-referrals of his surgery patients to Triborough Orthopedics for

fulfillment of DME orders given by Dowd were unlawful because Dowd never properly

disclosed—if at all—his financial relationships with and ownership interest in Triborough

Orthopedics, as required by New York law.

       20.     As a result of Dowd’s unlawful self-referrals for DME provided through

Triborough Orthopedics, Triborough Orthopedics was never eligible to seek or collect No-Fault

benefit payments for the DME furnished to Dowd’s patients.

       21.     However, even if Dowd’s deliberate self-referrals were not unlawful, the

defendants were still not eligible to seek or collect No-Fault benefit payments for the DME

purportedly provided by Triborough Orthopedics because the items were not medically necessary.

       22.     Indeed, because the patients’ surgeries were falsely justified in the first place, it

follows that any services related to recovery were equally unjustified.

       23.     Moreover, even if the patients’ surgeries had been properly justified and warranted

(they were not), the defendants’ charges for DME—which consisted of continuous passive motion

(CPM) devices and cold therapy units (CTU)—were still false and non-compensable because the

DME devices were not effective and were not medically necessary.

       24.     Indeed, Dowd ordered the DME for many of his surgical patients regardless of

whether the patients actually expected or wanted the DME.

       25.     As detailed herein, Dowd’s deliberate orders and self-referrals for the DME were a

necessary—and lucrative—aspect to the defendants’ scheme to defraud Allstate, as the charges for

the DME were another way in which Dowd was able to deplete—for his own personal benefit—

the patients’ available insurance coverage.




                                                     4
 Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 5 of 117 PageID #: 5



       26.     Throughout the course of this scheme, Dowd, acting on his own and through

Triborough Orthopedics, fraudulently enriched himself at the expense and risk of his patients,

many of whom he subjected to invasive procedures that were (a) medically unnecessary, (b)

premature, (c) not causally related to the underlying motor vehicle accident, (d) fraudulently

charged, and (e) used as a basis to provide unnecessary and unwarranted DME to his patients.

       27.     As detailed below, Dowd and Triborough Orthopedics never had any right to seek,

collect, or retain No-Fault benefit payments in connection with any healthcare services purportedly

provided to Allstate insureds.

       28.     As a direct and proximate result of the defendants’ unlawful conduct during the

course of this scheme, Allstate was wrongfully induced to make No-Fault benefit payments

totaling over $1,200,000.00 in connection with false and non-compensable claims submitted by

(or on behalf of) Dowd and Triborough Orthopedics.

       29.     Through this action, Allstate seeks to recover all monies wrongfully paid to Dowd

and Triborough Orthopedics.

       30.     Allstate’s claim for compensatory damages includes: (a) payments made by

Allstate to Dowd and Triborough Orthopedics in reliance upon the defendants’ false

representations that Dowd and Triborough Orthopedics were eligible to receive reimbursement

under New York’s No-Fault laws; (b) payments made by Allstate to Dowd and Triborough

Orthopedics in reliance upon false medical documentation submitted (or caused to be submitted)

by the defendants; (c) treble damages; (d) interest; (e) costs; and (f) attorney’s fees.

       31.     In addition to compensatory damages, Allstate seeks a declaration that it has no

legal obligation to make any payments on any and all previously denied and/or currently unpaid

claims submitted by (or on behalf of) Triborough Orthopedics because the DME was unwarranted



                                                      5
 Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 6 of 117 PageID #: 6



and unnecessary, and was the product of a self-referral from Dowd to Triborough Orthopedics in

violation of New York Public Health Law § 238-d, which rendered Triborough Orthopedics

ineligible to seek No-Fault reimbursement under prevailing New York laws and regulations.

       32.     All of the acts and omissions of the defendants described throughout this Complaint

were undertaken purposely, knowingly, and intentionally.

       33.     The defendants purposely devised and executed this scheme with the express aim

of obtaining payment of automobile insurance contract proceeds from Allstate even though Dowd

and Triborough Orthopedics were not lawfully entitled to seek or receive such payments.

       34.     In each claim detailed throughout this Complaint and in the accompanying

Exhibits, an Allstate automobile insurance contract was the platform upon which the defendants

perpetrated their scheme to defraud.

       35.     The defendants knew that the patients identified in this Complaint were eligible for

insurance coverage pursuant to automobile insurance policies issued by Allstate.

       36.     Allstate estimates that the defendants, in furtherance of this scheme, purposely and

knowingly submitted hundreds of bills for examinations, surgical procedures, and DME

purportedly rendered and/or furnished to persons eligible for insurance coverage under Allstate

insurance policies.

       37.     By this Complaint, and as detailed in each count set out below, Allstate asserts

claims against the defendants for: (a) violations of the federal Racketeer Influenced and Corrupt

Organizations (RICO) Act, 18 U.S.C. § 1961, et seq.; (b) common-law fraud; (c) unjust

enrichment; and (d) declaratory relief.




                                                    6
  Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 7 of 117 PageID #: 7



II.    THE PARTIES

       A.      PLAINTIFFS

       38.     Allstate Insurance Company, Allstate Indemnity Company, Allstate Fire &

Casualty Insurance Company, and Allstate Property & Casualty Insurance Company are

corporations duly organized and existing under the laws of the State of Illinois.

       39.     Allstate Insurance Company, Allstate Indemnity Company, Allstate Fire &

Casualty Insurance Company, and Allstate Property & Casualty Insurance Company each have

their principal place of business in Northbrook, Illinois.

       40.     At all relevant times to the allegations contained in this Complaint, Allstate

Insurance Company, Allstate Indemnity Company, Allstate Fire & Casualty Insurance Company,

and Allstate Property & Casualty Insurance Company were each authorized to conduct business

in New York.

       B.      DEFENDANTS

       41.     Dowd resides in and is a citizen of the State of New York.

       42.     At all relevant times, Dowd has been licensed to provide physician services in the

State of New York.

       43.     At all relevant times, Dowd was the sole officer, director, and shareholder of

Triborough Orthopedics.

       44.     Dowd participated in this scheme by evaluating automobile accident victims and

then, in many instances, recommending that these patients undergo surgical procedures that were

unnecessary and unwarranted.




                                                      7
 Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 8 of 117 PageID #: 8



       45.     When Dowd provided healthcare services to patients, the patients were caused to

enter into assignment of benefit agreements with Dowd, thus giving Dowd the right to seek

payments directly from insurers pursuant to New York’s No-Fault laws.

       46.     As an assignee of his patients’ benefits, Dowd sought and collected No-Fault

benefit payments directly from insurers, including Allstate.

       47.     As alleged herein, Dowd subjected patients to evaluations and surgical procedures

that were (a) medically unnecessary, (b) premature, (c) not causally related to the underlying motor

vehicle accident, and/or (d) falsely billed.

       48.     Accordingly, throughout the course of this scheme, Dowd (and/or persons working

under Dowd’s direction) purposely sought No-Fault benefit payments from Allstate knowing that

Dowd was not lawfully eligible to seek or collect such payments.

       49.     After performing the unnecessary and unwarranted surgical procedures, Dowd

further participated in this scheme by purposely ordering DME that was to be provided to patients

through Triborough Orthopedics.

       50.     Triborough Orthopedics is a New York professional service corporation with a

principal place of business at 135-11 40th Road, Suite 7C, Flushing, New York 11354.

       51.     When Triborough Orthopedics purportedly furnished DME to Dowd’s patients, the

patients were caused to enter into assignment of benefits agreements with Triborough Orthopedics,

thus giving Triborough Orthopedics the right to seek payments directly from insurers pursuant to

New York’s No-Fault laws.

       52.     As an assignee of its patients’ benefits, Triborough Orthopedics sought and

collected No-Fault benefit payments directly from insurers, including Allstate.




                                                     8
  Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 9 of 117 PageID #: 9



       53.       As alleged herein, Triborough Orthopedics furnished, or was caused to furnish,

DME to Dowd’s patients, which DME was (a) medically unnecessary, (b) fraudulently charged,

and (c) provided to patients in connection with an unlawful self-referral in violation of New York

Public Health Law § 238-d.

       54.       Accordingly, as alleged herein, Triborough Orthopedics (and/or persons working

on behalf of Triborough Orthopedics, including, but not limited to, Dowd) purposely caused

Triborough Orthopedics to seek No-Fault benefit payments from Allstate knowing that Triborough

Orthopedics was not lawfully eligible to seek or collect such payments.

III.   JURISDICTION AND VENUE

       55.       Subject matter jurisdiction over this action is conferred upon this Court by 28

U.S.C. § 1331.

       56.       Supplemental jurisdiction over the plaintiffs’ state law claims is proper pursuant to

28 U.S.C. § 1367.

       57.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) whereas the vast majority of

the acts known to Allstate alleged herein were carried out within the Eastern District of New York.

       58.       At all relevant times, the defendants have engaged in purposeful activities in New

York by seeking and submitting payment demands for claims made under New York’s No-Fault

laws (as detailed infra).

       59.       The defendants’ activities in and contacts with New York were purposefully sought

and transacted to take advantage of the benefits available under New York’s No-Fault laws.

       60.       As the allegations and causes of action in the within Complaint arise from the

defendants’ fraudulent and non-compensable demands for payment under New York’s No-Fault




                                                       9
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 10 of 117 PageID #: 10



laws, a substantial relationship exists between the transactions at issue and Allstate’s causes of

action.

IV.       APPLICABLE LAWS AND REGULATIONS

          A.    NEW YORK’S NO-FAULT LAWS

          61.   Allstate underwrites motor vehicle insurance in the State of New York.

          62.   New York’s No-Fault laws are designed to ensure that injured victims of motor

vehicle accidents have an efficient mechanism to pay reasonable fees for necessary professional

healthcare services.

          63.   Under New York’s Comprehensive Motor Vehicle Insurance Reparations Act

(N.Y. Ins. Law § 5101, et seq.), and the regulations promulgated pursuant thereto (11 N.Y.C.R.R.

§ 65, et seq.) (collectively, the “No-Fault” laws), motor vehicle insurers are required to provide

coverage to persons involved in motor vehicle accidents, regardless of fault. These benefits are

known as “No-Fault” benefits.

          64.   New York law mandates that No-Fault benefit coverage in the amount of

$50,000.00 to be available to each eligible claimant.

          65.   Each eligible insured person (i.e., “claimant”) may use such No-Fault benefits as a

source of compensation for any “basic economic loss” incurred as the result of a motor vehicle

accident.

          66.   Under New York’s No-Fault laws, “basic economic loss” is defined to include “all

necessary expenses” for an array of professional healthcare services, including the evaluations,

surgical procedures, and DME purportedly provided by the defendants. N.Y. Ins. Law §

5102(a)(1); 11 N.Y.C.R.R. § 65-1.1.




                                                    10
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 11 of 117 PageID #: 11



       67.     Additionally, “[a]n insurer shall be liable only for the payment of benefits for losses

caused by the accident, including those caused by the aggravation of preexisting conditions.” 11

N.Y.C.R.R. § 65-3.14(a).

       68.     A claimant may assign their No-Fault benefits to third parties, such as professional

healthcare service providers.

       69.     Pursuant to a duly executed assignment of benefits, a healthcare provider may

submit claims directly to an insurance company and receive payment for necessary healthcare

services rendered, using the claim form required by the New York State Department of Insurance

(known by its title “Verification of Treatment by Attending Physician or Other Provider of Health

Service” or more commonly known as an “NF-3”).

       70.     Alternatively, healthcare providers may submit claims to insurance carriers using

the Health Insurance Claim Form (known as the “CMS-1500” form and formerly known as the

“HCFA-1500” form).

       71.     The NF-3 and CMS-1500 forms are important documents in the insurance industry.

These certify that the provider’s request for payment is not materially false, misleading, or

fraudulent. 11 N.Y.C.R.R. § 65.3-11(a); N.Y. Ins. Law § 403(d).

       72.     Pursuant to New York Insurance Law § 403(d), each NF-3 and CMS-1500 form

carry the same warning by substance: “Any person who knowingly and with intent to defraud any

insurance company or other person files an application for insurance or statement of claim

containing any materially false information, or conceals for the purpose of misleading, information

concerning any fact material thereto, commits a fraudulent act, which is a crime[.]”

       73.     It is a material misrepresentation to submit NF-3 and CMS-1500 forms for

treatment, testing, and other services that: (a) are never provided, (b) are billed as



                                                     11
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 12 of 117 PageID #: 12



expensive/complex procedures when, in reality, a less complex and less expensive service was

actually provided, or (c) are billed at a greater monetary charge than is permitted by the applicable

fee schedule.

       74.      Additionally, under New York law, a provider of healthcare services is not eligible

for No-Fault reimbursement if the provider fails to meet any applicable New York state or local

licensing requirement necessary to perform such service in New York, or if the provider fails to

meet any licensing requirement necessary to perform the service in any other state in which the

service is performed. 11 N.Y.C.R.R. § 65-3.16(a)(12) (emphasis added).

       75.      Accordingly, if a professional healthcare service provider fails to meet any

applicable licensing requirement necessary to perform a service, then the provider is not lawfully

entitled to seek or collect No-Fault benefits under New York’s No-Fault laws.

       B.       NEW YORK WORKERS’ COMPENSATION FEE SCHEDULE

       76.      To regulate and control the fees charged by healthcare providers, the New York

Workers’ Compensation Board has established a schedule of fees known commonly as the

“Workers’ Compensation Fee Schedule” (hereinafter, the “Fee Schedule”).

       77.      Both healthcare providers and insurers consult the Fee Schedule to determine the

level of reimbursement payable on legitimate No-Fault benefit claims.

       78.      The purpose of the Fee Schedule is to: (a) provide comprehensive billing guidelines

in order to allow healthcare providers to appropriately describe their services and minimize

disputes over reimbursement through the establishment of maximum permissible fees that can be

charged for services included in the Fee Schedule; and (b) set limits on charges that can be

advanced by healthcare service providers to protect claimants from having their medical benefit

limits artificially eroded by excessive fees.



                                                     12
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 13 of 117 PageID #: 13



       79.     Section 5102(a)(1) of the No-Fault Law defines “basic economic loss” as including

“[a]ll necessary expenses incurred for…professional health services,” “subject to the limitations

of” Insurance Law § 5108.

       80.     Insurance Law § 5108 provides that the Superintendent of Insurance “shall

promulgate rules and regulations implementing and coordinating” the provisions of the New York

No-Fault Law and the Workers’ Compensation Law “with respect to charges for the professional

health services specified in” Insurance Law § 5102(a)(1), “including the establishment of

schedules for all such services for which schedules have not been prepared and established by the

chairman of the workers’ compensation board.”

       81.     Insurance Law § 5108(a) also provides that the “charges for services specified in”

Insurance Law § 5102(a)(1) “shall not exceed the charges permissible under the schedules

prepared and established by the chairman of the workers’ compensation board.” See also 11

N.Y.C.R.R. § 65-3.16(a)(1) (“Payment for medical expenses shall be in accordance with fee

schedules promulgated under section 5108 of the Insurance Law…”).

       C.      NEW YORK LAW REGARDING SELF-REFERRALS

       82.     When a healthcare provider refers a patient to another provider or facility in which

the referring provider has a financial relationship, such a referral creates the risk of unnecessary

services because the provider’s own financial motivations might be placed ahead of the actual

needs of the patient, thereby raising healthcare costs and subjecting patients to unnecessary care.

       83.     To control the risks posed by such self-referrals, New York Public Health Law §

238-a prohibits certain healthcare service providers from referring patients to another healthcare

service provider (or to an immediate family member of the provider) for certain services (namely,




                                                    13
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 14 of 117 PageID #: 14



clinical laboratory services, pharmacy services, radiation therapy services, physical therapy

services, or x-ray or imaging services) where a financial relationship exists between the providers.

       84.     “Financial relationship” is defined by the statute as “an ownership interest,

investment interest or compensation arrangement.” See N.Y. Pub. Health Law § 238(3); 10

N.Y.C.R.R. § 34-1.2; see also N.Y. Pub. Health Law § 238-a(3) (defining ownership interest or

investment interest).

       85.     New York Public Health Law § 238-d pertains to practitioner disclosure

requirements for certain referrals that are not prohibited by, or subject to an exception under,

section 238-a. See also 10 N.Y.C.R.R. § 34-1.5(a).

       86.     Section 238-d(1)(a) prohibits a practitioner from making “a referral to a health care

provider for the furnishing of any health or health related items or services where such practitioner

or immediate family member of such practitioner has…an ownership or investment interest…with

such health care provider” without disclosing the financial relationship to the patient. See also 10

N.Y.C.R.R. § 34-1.5(a)(1).

       87.     Section 238-d(2) requires that the disclosure “provide notice of any such financial

relationship and shall also inform the patient of his or her right to utilize a specifically identified

alternative health care provider if any such alternative is reasonably available.” See also 10

N.Y.C.R.R. § 34-1.5(b).

       88.     The applicable regulations prescribe the form that the disclosure must take and also

require that the disclosure “be posted prominently in the practitioner’s office.” See 10 N.Y.C.R.R.

§ 34-1.5(b); 10 N.Y.C.R.R. § 34-1.6.

       89.     Accordingly, if a referral is subject to section 238-d and the disclosure requirement

is not met, then the referral is unlawful and the provider is prohibited from collecting No-Fault



                                                      14
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 15 of 117 PageID #: 15



benefit payments in connection with any services or products provided based on the improper

referral.

V.      FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

        90.    New York’s No-Fault system is designed to provide patients and healthcare

providers with compensation for the provision of professional healthcare services, and is also

designed to require prompt payment of patient claims.

        91.    As a result, the submission of facially valid bills by healthcare providers for patient

services will often result in prompt payment from a No-Fault insurer.

        92.    However, New York’s No-Fault laws and enacting regulations are clear that

providers are not eligible to seek or receive payment under Insurance Law § 5102 if they fail to

meet any New York State or local licensing requirement necessary to perform such service in New

York.

        93.    As explained below, at all relevant times, Dowd has taken advantage of New York’s

No-Fault system by rapidly recommending that his patients undergo surgery—often for conditions

that were not causally related to the underlying motor vehicle accident.

        94.    These procedures were premature and medically unnecessary because, among other

things, Dowd rushed the patients into surgery before the patients’ conditions had enough time to

respond to conservative care (which they were supposedly receiving) or simply resolve on their

own.

        95.    In addition to defrauding Allstate, Dowd jeopardized his patients’ health by

subjecting them to surgeries that they did not need, procedures which further jeopardized his

patients’ health, safety, and well-being by exposing them to unnecessary general anesthesia and to

the accompanying risks of infection or grave cardiovascular events.



                                                     15
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 16 of 117 PageID #: 16



       96.     As explained below, Dowd’s evaluations and surgeries were not meant to address

or improve his patients’ conditions; instead, Dowd purposely provided these services to maximize

his own profits, and to justify the provision of additional (and excessive) physical therapy,

chiropractic, and acupuncture treatment to Dowd’s patients at various healthcare clinics whose

provider(s) referred patients to Dowd.

       97.     As a result, Dowd is not—and never was—eligible for reimbursement for these

procedures under New York’s No-Fault laws.

       98.     At all relevant times, Dowd knew that the bills submitted to Allstate were not

compensable under New York’s No-Fault laws because the procedures performed by him were (a)

not causally related to the underlying motor vehicle accident; (b) premature; (c) medically

unnecessary; and/or (d) falsely charged.

       99.     What is more, Dowd furthered this scheme by ordering DME for his surgery

patients, with the intent of having Triborough Orthopedics provide (and bill for) the DME

regardless of whether the patients even needed the equipment.

       100.    The DME devices purportedly dispensed to patients by Triborough Orthopedics

were unnecessary for patient care, and were merely a vehicle to further enrich Dowd.

       101.    Further, the defendants, at all relevant times, knew that the bills submitted to

Allstate by Triborough Orthopedics were non-compensable under New York’s No-Fault laws as a

result of Dowd’s self-referral of DME prescriptions to Triborough Orthopedics (which he owned)

without making proper disclosures to patients of Dowd’s ownership interest in Triborough

Orthopedics.

       102.    As a result, even if the DME devices were necessary (which they were not because

Dowd required and/or ordered DME for all of his surgery patients regardless of clinical need),



                                                  16
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 17 of 117 PageID #: 17



Triborough Orthopedics is not—and never was—eligible for reimbursement where the devices

were provided based upon Dowd’s unlawful self-referral.

       103.    At all relevant times, the defendants knew that the bills submitted to Allstate

seeking reimbursement for DME prescribed by Dowd were not compensable under New York’s

No-Fault laws because the DME devices were (a) medically unnecessary, (b) furnished without

proper disclosure to the patient of Dowd’s ownership interest in Triborough Orthopedics, and/or

(c) accompanied by excessive charges.

       A.      DOWD’S FRAUDULENT AND IMPROPER TREATMENT OF ALLSTATE INSUREDS

               1.       Patient Referrals and Intentional Misrepresentations Concerning Place
                        of Service

       104.    Dowd’s scheme to defraud Allstate is reliant upon his having a steady stream of

patients with available No-Fault benefits for Dowd to exploit through the performance of, and

billing for, medically unnecessary and/or premature surgical procedures and patient consultations

and/or examinations that were not rendered as represented.

       105.    Many of the bills submitted by Dowd to Allstate falsely represent that the patient

consultations and examinations take place at 3771 Nesconset Highway, Suite 102A, South

Setauket, New York, or 3771 Nesconset Highway, Suite 213, South Setauket, New York, even

though Dowd, upon information and belief, did not exclusively treat patients at these locations

during the relevant treatment period.

       106.    Rather, to facilitate his scheme and ensure his access to automobile accident

victims, Dowd actually operated as a transient provider who saw patients at a number of multi-

disciplinary clinics that predominantly treat No-Fault patients.

       107.    These locations include, but are not necessarily limited to, the following:

                       1975 Linden Boulevard, Elmont, NY

                                                    17
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 18 of 117 PageID #: 18



                      135-25F 79th Street, Howard Beach, NY
                      71 South Central Avenue, Suite 101, Valley Stream, NY
                      318 Seguine Avenue, Staten Island, NY
                      951 Brook Avenue, Bronx, NY
                      95 Clinton Street, Hempstead, NY
                      390 Fulton Avenue, Hempstead, NY
                      474 Fulton Avenue, Hempstead, NY
                      2426 Eastchester Road, Bronx, NY
                      615 Seneca Avenue, Ridgewood, NY
                      84 Linden Boulevard, Brooklyn, NY
                      148-43 Hillside Avenue, Jamaica, NY
                      410 East 189th Street, Bronx, NY
                      2 Wilson Place, Third Floor, Mt. Vernon, NY
                      4226 Third Avenue, Suite 1, Bronx, NY
                      2184 Flatbush Avenue, First Floor, Brooklyn, NY

       108.    Upon information and belief, Dowd makes payments in the form of “rent” to one

or more of the providers operating from these locations in exchange for patient referrals.

       109.    Moreover, Dowd’s purported office locations in South Setauket, New York are

between approximately forty (40) and eighty (80) miles away from the clinics whose providers

referred patients to Dowd thus making it highly unlikely that the patients actually traveled an hour

or more to be examined by Dowd.

       110.    Indeed, several Allstate claimants have denied visiting or being treated at a facility

on Nesconset Highway in South Setauket, New York.

       111.    For instance, Dowd submitted an examination report and bill to Allstate for a new

patient evaluation of Allstate claimant A.L. (claim no. 0470956764) purportedly taking place on

September 15, 2017.

       112.    Both the HCFA-1500 form and the report letterhead submitted by Dowd to Allstate

regarding the September 15, 2017 examination identify the service facility location as 3771

Nesconset Highway, South Setauket, New York.



                                                    18
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 19 of 117 PageID #: 19



       113.    However, A.L. testified that she did not know where the South Setauket, New York

location was and that, rather, she met with an orthopedist at the facility located at 390 Fulton

Avenue, Hempstead, New York where she was receiving physical therapy, acupuncture, and

chiropractic treatment.

       114.    Similarly, Dowd submitted an examination report and bill to Allstate seeking

reimbursement for a new patient evaluation for Allstate claimant D.M. (claim no. 0490026069)

that purportedly occurred on April 5, 2018.

       115.    The HCFA-1500 form and examination report submitted to Allstate by Dowd

regarding the April 5, 2018 examination both identify the service facility location as 3771

Nesconset Highway, South Setauket, New York.

       116.    However, D.M. testified that the South Setauket, New York location did not sound

familiar and that she had not been to any other facility for treatment other than the MRI facility

and the therapy facility located at 4226 Third Avenue, Suite 1, Bronx, New York where D.M.

received physical therapy, acupuncture, and chiropractic treatment.

       117.    Likewise, Dowd submitted to Allstate a HCFA-1500 and examination report

regarding a February 2, 2018 examination of Allstate claimant M.M. (claim no. 0487629594),

which both identified the service facility location as 3771 Nesconset Highway, South Setauket,

New York.

       118.    However, M.M. testified that she had never been to a facility on Nesconset

Highway in South Setauket in connection with the accident.

       119.    During the time period of February 2018, M.M. received physical therapy,

acupuncture, and chiropractic treatment at a facility located at 318 Seguine Avenue, Staten Island,

New York.



                                                    19
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 20 of 117 PageID #: 20



       120.    Therefore, it is clear that Dowd misrepresented the location of treatment on HCFA-

1500 forms submitted to Allstate during the relevant treatment period when, in actuality, he treated

patients at a variety of locations that afforded Dowd access to patients with available No-Fault

benefits.

               2.      Dowd’s Participation in a Criminal Scheme Involving Surgeries for
                       Fictitious and Fabricated Injuries

       121.    On April 17, 2018, an individual named Peter Kalkanis (“Kalkanis”) was indicted

on mail fraud charges in connection with a widespread scheme to defraud insurance carriers and

others. See United States v. Kalkanis, No. 1:18-cr-00289-LTS (S.D.N.Y.) (hereinafter “Kalkanis

Criminal Matter”).

       122.    According to the indictment, for several years up through April 2018, Kalkanis and

several co-conspirators defrauded insurance carriers and others by staging accidents and then filing

fraudulent lawsuits arising from these staged accidents.

       123.    The scheme was led by Kalkanis, a former chiropractor, who was alleged to be the

organizer and leader of the criminal enterprise.

       124.    As the leader, Kalkanis was alleged to have (a) recruited participants into the

scheme, and (b) worked with these participants—persons known colloquially as “runners”—to

recruit patients for the scheme.

       125.    Kalkanis allegedly (a) organized the patients’ medical and legal appointments, (b)

worked with the runners to facilitate the transportation of patients to-and-from their medical and

legal appointments, and (c) helped in procuring funding for the patients’ medical treatment and

lawsuits.




                                                    20
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 21 of 117 PageID #: 21



       126.    According to the indictment, Kalkanis and his cohorts conspired to have the patients

stage an accident and claim injuries caused by the “accident,” or, in some cases, claim injuries

from “accidents” that never even happened.

       127.    In all cases, Kalkanis and the others worked to ensure that the patients reported

their injuries, and then sought medical treatment—including surgeries—for supposed knee,

shoulder, and/or back injuries.

       128.    The treatment allegedly involved (a) treatment with a chiropractor for the purpose

of generating medical records to support the patients’ claims, and (b) referrals to an MRI facility

for diagnostic imaging, which, upon information and belief, generated findings that were utilized

to support additional treatments.

       129.    The treatment also involved surgeries, which the patients were allegedly instructed

to undergo as a prerequisite for bringing a lawsuit based on their supposed injuries.

       130.    According to the indictment, when patients were reluctant to undergo surgery

(which, in some cases, was to be performed when the patients were not even injured), the patients

were induced to undergo these unnecessary surgeries in exchange for a post-surgery cash payment

plus a percentage of whatever money was obtained through settlement of patients’ lawsuits.

       131.    At or around the time that the patients were undergoing medical treatment, Kalkanis

and the others also worked together to bring the patients to an attorney for the purpose of bringing

a lawsuit against an insurance company or other responsible party.

       132.    According to the indictment, these lawsuits were fraudulent because they never

disclosed that the alleged “accidents” were deliberately caused or that the “accidents” had never

actually happened at all.




                                                    21
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 22 of 117 PageID #: 22



        133.    These lawsuits were also alleged to be fraudulent because the allegations always

claimed that the “accidents” were the sole cause of the patients’ injuries.

        134.    Although the Kalkanis Criminal Matter was only brought against Kalkanis and the

“runners” that he worked with, the scheme involved several other participants, including the

medical providers who rendered treatments to and performed surgeries on patients who were not

injured legitimately, or never injured at all.

        135.    After the indictment was unsealed, Kalkanis was arrested and then released on

bond. As a condition of this release, Kalkanis was specifically prohibited from having any contact

with Andrew Dowd—i.e., the same Andrew Dowd named in this matter.

        136.    Kalkanis was also prohibited from contacting several individuals such as lawsuit

funders, lawyers, and other medical providers, and was also barred from engaging in any further

conduct related to personal injury lawsuits.

        137.    On or about April 8, 2019, Kalkanis appeared for a change of plea hearing, and

pleaded guilty to all charges in the indictment, including mail fraud, wire fraud, and conspiracy to

conduct the same.

        138.    During the change of plea hearing, Kalkanis admitted that he and others defrauded

insurance carriers and other companies by seeking and obtaining payment in connection with the

staged accidents and bogus injuries—payments that were typically obtained through lawsuits

predicated on (a) the patients’ injuries, (b) the findings and costs arising from the patients’ medical

treatment, and (c) the nature and extent of the patients’ supposed pain and suffering.

        139.    Kalkanis further admitted that he voluntarily participated in the scheme with the

intent to enrich himself, and with the knowledge that he and his cohorts’ conduct was “morally

wrong and illegal.”



                                                      22
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 23 of 117 PageID #: 23



        140.   Kalkanis concluded the proceeding by acknowledging deep involvement in the

scheme from the start to the finish, and by admitting that patients actually underwent unnecessary

surgeries as part of this scheme.

        141.   On May 16, 2019, Kalkanis was called to testify at the trial of his co-conspirators

during which Kalkanis provided additional specific details about all aspects of the scheme,

including the involvement of medical providers in providing treatments to the patients involved in

the scheme.

        142.   Kalkanis testified that Dowd, an orthopedic surgeon, was one of the medical

providers involved in the scheme, and that Dowd performed surgeries on patients who had staged

or faked their injuries. See Transcript of Proceedings in United States v. Duncan, et al., No. 18-

cr-00289 (S.D.N.Y.) at p. 1043 (hereinafter, “Tr. at p.___”), attached hereto as Exhibit 1.

        143.   Kalkanis also testified how Dowd utilized Triborough Orthopedics as part of the

scheme. According to Kalkanis, Dowd owned Triborough Orthopedics, and every patient that

underwent surgery with Dowd was required to lease equipment from Triborough Orthopedics

following surgery. See Tr. at p. 1064 (explaining that “Triborough [Orthopedics] is a company

that’s owned by Dr. Dowd, the orthopedic surgeon in our crew.”).

        144.   Kalkanis then explained that he used Dowd as part of the scheme because Dowd

was amenable to lowering his surgical fees in exchange for additional patient referrals. Id. at p.

1065.

        145.   Kalkanis also explained that Dowd was a necessary and valuable contribution to

the scheme because Dowd was a “personal injury” physician who wrote reports and who “knew

what [he was] doing, meaning that [he] added value to each case.” Id. at p. 1065.




                                                    23
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 24 of 117 PageID #: 24



       146.    Kalkanis also disclosed how Dowd knew that many of the accidents were staged

because Kalkanis directly told Dowd that the accidents were staged. Id. at pp. 1065-1066.

       147.    The jury ultimately found Kalkanis’ confederates guilty of mail fraud, wire fraud,

and conspiracy to commit the same.

       148.    While the Kalkanis Criminal Matter involved slip-and-fall accidents, the mechanics

of the scheme as admitted to and explained by Kalkanis—including Dowd’s and Triborough

Orthopedics’ participation therein—help illustrate the defendants’ overall motive, opportunity,

intent, plan, and knowledge with respect to the scheme alleged herein.

               3.      Treatment Protocol for Dowd’s Patients

       149.    In large part, this scheme was driven by Dowd’s close relationship with several

clinics that were dedicated to treating automobile accident patients.

       150.    Patients treating at these clinics were almost always subjected to the same (or

similar) pre-determined protocol of treatment, which involved extensive—and concurrently

provided—chiropractic, physical therapy, and acupuncture treatment.

       151.    Prior to seeing Dowd, the patients’ treatment generally proceeded in a remarkably

similar, yet always medically unnecessary, fashion.

       152.    First, immediately following the accident, the patients sought out (or were referred

or steered to by others) one of the multi-disciplinary clinics, which were virtually always structured

to specialize in the treatment of automobile accident injuries and the acceptance of No-Fault

insurance benefits.

       153.    The patients’ initial visit to one of these clinics usually involved the execution of

insurance paperwork (including an assignment of No-Fault benefits in favor of each provider




                                                     24
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 25 of 117 PageID #: 25



associated with the clinics), followed by an initial evaluation by whichever healthcare provider

happenned to be available.

       154.    Typically conducted by a physician or chiropractor, the initial evaluations usually

involved a cursory examination after which the patients were diagnosed with a wide array of

conditions (e.g., soft tissue sprains, strains, contusions, etc.), placed on a protocol of treatment

with the providers operating at the clinic, and referred for diagnostic testing and further evaluations

with other providers, such as Dowd.

       155.    Before the patients reach Dowd, they are usually referred for MRI studies during

the course of their treatment at this clinic—referrals which are, in many cases, inappropriate given

the close proximity to the start of patient care.

       156.    Indeed, the MRI studies are often ordered without typical “red flag” indicators to

support their use.

       157.    The MRI studies were important to the providers operating at these clinics and to

Dowd because the findings derived from the interpretation of the studies can provide a basis to

continue treatment of a patient.

       158.    For example, findings of acute trauma and injuries can be used to justify the

delivery of additional care and can also support a conclusion that the injuries are accident-related,

while findings of non-traumatic injuries and other pre-existing conditions will not support such

continued treatments and conclusions as to causation.

       159.    Notably, however, in the case of patients treated by Dowd, the injuries and

conditions shown by the MRI studies, if any, were almost always age-appropriate and degenerative

with no signs of true traumatic pathology, but the accompanying reports frequently were drafted




                                                      25
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 26 of 117 PageID #: 26



using terminology suggestive of traumatic etiology, which results in the patients’ conditions being

misrepresented.

       160.    Using the misrepresented MRI results as support, the patients were subjected to

unnecessary treatments by Dowd and other providers for injuries that did not exist and/or for

injuries that simply were not accident-related.

               4.      Dowd’s Performance of Premature and Medically Unnecessary Surgical
                       Procedures

       161.    Dowd’s initial patient evaluations were deliberately designed to support the need

for arthroscopic surgery, and were often performed before the patients’ limited soft-tissue injuries

ever had a chance to resolve.

       162.    To create a false basis for his surgical recommendations, Dowd often diagnosed

patients with injuries that would not be expected to be caused by an automobile accident.

       163.    For instance, Dowd routinely diagnosed patients with impingements or meniscal

tears even though automobile accidents are unlikely to cause these conditions, especially in the

frequency found by Dowd.

       164.    Indeed, tears of the meniscus (which is a portion of knee cartilage) also commonly

occur in middle-aged and older patients who do not have a history of trauma or even prior

complaints of knee pain.

       165.    Thus, meniscus tears are common and, in the case of Dowd’s patients, are unlikely

to be accident-related and thus eligible for No-Fault coverage.

       166.    Throughout the course of this scheme, Dowd purposely used the patients’ MRI

studies to support the need for surgery even though the MRIs contained degenerative, non-

traumatic conditions that were not causally related to the patients’ alleged accident.




                                                    26
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 27 of 117 PageID #: 27



        167.    Using these false and/or misrepresented findings, Dowd performed relatively minor

arthroscopic surgeries for conditions that were not accident-related or that, in some cases, did not

even exist.

        168.    Even in cases where the patients might have had an accident-related injury, Dowd’s

surgeries were still unnecessary and unwarranted because Dowd’s recommendations were given

and surgeries were performed before the patients had sufficient time to heal on their own.

        169.    Indeed, the self-limiting sprains and strains purportedly suffered by the patients

usually resolve within four (4) to twelve (12) weeks depending on severity, and the contusions

suffered by the patients usually resolve on their own within a matter of days or weeks.

        170.    Additionally, Dowd also rushed patients to surgery using the false justification that

the patients’ conditions warrant immediate surgical intervention.

        171.    Dowd’s justifications are false, however, because virtually none of Dowd’s surgery

patients had conditions that would justify urgent surgical care, such as a full-thickness rotator cuff

tear or a locked knee (i.e., inability to fully extend the knee).

        172.    Even if Dowd’s findings were not misrepresented and even if the patients actually

needed surgery, Dowd’s treatment was still fraudulent and unnecessary.

        173.    For example, Dowd typically performed a simple debridement of the allegedly

injured area during the surgeries even though the involved area only had degenerative, not acute,

pathology.

        174.    In these cases, Dowd purposely provided unnecessary and unwarranted services

because arthroscopic knee surgery is not recommended for patients with degenerative knee

disease.




                                                      27
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 28 of 117 PageID #: 28



       175.    Indeed, most patients suffering from only degenerative (i.e., not accident-related)

injuries will experience an improvement in pain and function without arthroscopy.

       176.    Overall, Dowd’s patients did not need surgery and for the select few that were

actually injured as a result of the accident, they could have managed their conditions without the

surgery.

       177.    Rather, Dowd subjected these patients to unnecessary and premature invasive

procedures that placed his patients at risk of complications and infection.

       178.    For all of these reasons, Dowd’s performance of unnecessary surgeries and his

flimsy attempts to tie the patients’ diagnoses to the underlying motor vehicle accident only served

to line his own pockets and to justify continued treatment by other providers with whom Dowd

maintained referral relationships.

       179.    Accordingly, the surgical procedures, including, but not limited to, arthroscopic

surgery of the knee, shoulder, and wrist performed by Dowd to Allstate claimants were unjustified,

and each charge submitted to Allstate by Dowd for these services is not compensable under New

York’s No-Fault laws, including, but not limited to, the services listed in Exhibit 2.

       180.    To the extent that Allstate paid Dowd in reliance on the documents created and

submitted to Allstate by Dowd in connection with any surgical procedures provided to Dowd’s

patients, Allstate is entitled to recover all payments made to Dowd in connection with any such

procedures, including, but not limited to, those payments listed in Exhibit 3.

       181.    Additionally, to the extent that any of Dowd’s charges submitted in connection with

surgical procedures remain unpaid (including, but not limited to, the services listed in Exhibit 2),

Allstate is under no obligation to make any payments in connection with those transactions because

those services were medically unnecessary, premature, and/or not causally related to the



                                                     28
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 29 of 117 PageID #: 29



underlying motor vehicle accident, and therefore not compensable under New York’s No-Fault

law.

                5.      Specific Examples of Medically Unnecessary Surgeries Performed by
                        Dowd

        182.    The following claims exemplify Dowd’s pattern of performing premature and/or

medically unnecessary surgical procedures for Allstate claimants.

                        a.      L.B. (claim no. 0392815700)

        183.    Claimant L.B. was an eighty-four (84) year old man who purportedly was involved

in a motor vehicle accident on November 13, 2015.

        184.    Just days later, L.B. began treating at a clinic located at 2184 Flatbush Avenue,

Brooklyn, New York.

        185.    After a brief initial examination, in which there were no complaints about the

extremities or of radiating pain, L.B. was started on chiropractic and acupuncture treatment during

the clinic visit and orders were made for MRI studies of L.B.’s cervical and lumbar spine.

        186.    L.B. was evaluated by a physiatrist at the clinic the next day, and after a cursory

examination was sent for MRI studies of the left shoulder and right knee despite limited evidence

of injury to these areas. L.B. was also referred for cervical and lumbar spine MRI studies despite

receiving the same orders from a different provider at the clinic the day prior.

        187.    Overall, L.B.’s injuries (if any) consisted only of sprains, strains, and contusions,

conditions that were self-limited and capable of resolving on their own in about four (4) to (six)

weeks with a short course of physical therapy or chiropractic care.

        188.    Despite these limited injuries, L.B. was referred for and underwent MRI studies

shortly after the start of treatment, even though there were no “red flag” indicators present to justify

immediate MRI studies for this patient.

                                                      29
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 30 of 117 PageID #: 30



        189.    L.B.’s right knee MRI showed severe arthritis, cartilage loss, and other chronic

conditions, all of which are degenerative conditions and certainly not the result of injuries

supposedly sustained in a recent accident.

        190.    Then, just six (6) weeks after the accident, L.B. was evaluated by Dowd and

diagnosed with internal derangement in the right knee and then scheduled by Dowd for surgery.

        191.    Dowd’s report of L.B.’s orthopedic surgery evaluation purposely excludes any

mention of the various degenerative conditions found during the MRI study of L.B.’s right knee.

Dowd’s report of his surgery recommendation also deliberately excludes the fact that L.B. was

still in the early stages of treatment.

        192.    About two (2) weeks after Dowd’s only evaluation of L.B., Dowd performed a

surgery on L.B.’s right knee.

        193.    During surgery, Dowd found and repaired the degenerative tears to L.B.’s

meniscus, tears which were not acute, recent, or plausibly related to L.B.’s November 13, 2015

accident.

        194.    Because L.B.’s injuries (if any) were degenerative and not accident related, then

the services are not covered under No-Fault.

        195.    Even if L.B.’s supposed knee injuries were accident related, the surgery was still

unnecessary and not compensable under No-Fault because there is no clinical support establishing

the efficacy of arthroscopic knee surgery for meniscal tears in older patients such as L.B.

        196.    Because Dowd purposely misrepresented L.B.’s condition, and then recommended

and performed surgery that was medically unnecessary and falsely justified, Dowd is not lawfully

eligible to seek payment from Allstate in connection with these services.




                                                    30
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 31 of 117 PageID #: 31



        197.     To the extent that Allstate paid Dowd in reliance on the documents created and

submitted by Dowd to support the charges in connection with L.B.’s surgery, Allstate is entitled

to recover all payments made to Dowd in connection with these services, including, but not limited

to, the payments listed in Exhibit 3.

        198.     To the extent that any of the charges submitted by Dowd in connection with the

services provided to L.B. remain unpaid, Allstate has no further obligation to make payment in

connection with these services because Dowd’s charges are not compensable under New York’s

No-Fault laws.

                          b.    E.E. (claim no. 0387317456)

        199.     Claimant E.E. purportedly was involved in a motor vehicle accident on October 11,

2015.

        200.     E.E. was found to have suffered strains and sprains as a result of the accident, which

are soft-tissue injuries that are expected to resolve within four (4) to six (6) weeks.

        201.     About three (3) days later, E.E. began treating at the clinic located at 2184 Flatbush

Avenue, Brooklyn, New York.

        202.     E.E. received a chiropractic evaluation on his first visit. E.E. was also given an

acupuncture evaluation during the same visit.

        203.     E.E. was also ordered to undergo MRI studies.

        204.     E.E. was then evaluated by a physiatrist at the same clinic who diagnosed several

injuries and then ordered MRI studies of E.E.’s spine, shoulder, hip, and knee.

        205.     Notably, E.E. never made complaints of pain in the knee, hip, or shoulder prior to

seeing the physiatrist.




                                                      31
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 32 of 117 PageID #: 32



       206.    Indeed, neither the emergency room records nor the initial chiropractic records

document any injuries to either of E.E.’s shoulders or knee.

       207.    The MRI studies were ordered three (3) to eleven (11) days after the accident

despite the lack of any “red flag” indicators suggesting the need for diagnostic imaging.

       208.    The MRI studies showed only degenerative conditions in E.E.’s shoulders.

       209.    Dowd then evaluated E.E. on November 12, 2015, which was about one (1) month

after the accident.

       210.    Dowd recommended surgery to E.E.’s shoulder based on findings of impingement

and other degenerative conditions that were not related to the accident and were not typically

managed with surgery.

       211.    Dowd then rushed E.E. into surgery about a week later, which was less than six (6)

weeks after the accident.

       212.    Dowd reported diffuse labral fraying, synovitis, and partial tearing of the rotator

cuff, which Dowd debrided; however, the pathology encountered and described by Dowd, labral

pathology and partial thickness rotator cuff tear pathology, are not the product of accident-related

trauma, and thus the procedure was not eligible for coverage under New York’s No-Fault law.

       213.    In this case, Dowd purposely mischaracterized the nature and severity of E.E.’s

alleged post-accident condition to falsely justify his aggressive recommendations for and provision

of surgery.

       214.    Because the surgery was not medically necessary and not warranted at all, Dowd

had no legal right to seek or collect No-Fault benefit payments in connection with E.E.’s left

shoulder surgery.




                                                    32
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 33 of 117 PageID #: 33



        215.     To the extent that Allstate paid Dowd in reliance on the documents created and

submitted by Dowd to support the charges in connection with E.E.’s surgery, Allstate is entitled

to recover all payments made to Dowd in connection with these services, including, but not limited

to, the payments listed in Exhibit 3.

        216.     To the extent that any of the charges submitted by Dowd in connection with the

services provided to E.E. remain unpaid, Allstate has no further obligation to make payment in

connection with these services because Dowd’s charges are not compensable under New York’s

No-Fault laws.

                        c.      F.V. (claim no. 0388412538)

        217.     Claimant F.V. purportedly was involved in a motor vehicle accident on October 16,

2015.

        218.     F.V. was evaluated by a physician two (2) days later who diagnosed F.V. with

numerous sprains and strains.

        219.     The physician also administered an unspecified injection to F.V. and then ordered

a battery of imaging studies of the back, shoulders, and knees.

        220.     F.V. started chiropractic care the next day with a chiropractor that operated from a

clinic in Valley Stream, New York.

        221.     The chiropractor diagnosed F.V. with spinal sprains, strains, and pain, but did not

make any findings concerning F.V.’s knees or shoulders.

        222.     The chiropractor ordered daily treatments for four (4) weeks along with MRI

studies and other diagnostic testing.

        223.     F.V. was evaluated a few days later by another physician that also worked from the

same Valley Stream clinic.



                                                     33
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 34 of 117 PageID #: 34



       224.    The physician made numerous findings and ordered physical therapy and additional

MRI studies.

       225.    F.V. started physical therapy the next day with a provider who also worked at the

Valley Stream clinic.

       226.    F.V. also underwent acupuncture at the same clinic during the same period.

       227.    F.V. then underwent MRI studies for the cervical and lumbar spine, the right and

left shoulder, and the right knee during three (3) separate sessions between November 10, 2015

and November 27, 2015.

       228.    F.V. was evaluated by a physician who reviewed the reports of F.V.’s MRI studies,

and then recommended additional care, including orthopedic and neurology consultations.

       229.    On December 9, 2015, F.V. was examined by Dowd at which visit Dowd diagnosed

F.V. with “[i]nternal derangement of left shoulder with a multitude of symptoms unresponsive to

conservative care with MRI findings of intraarticular pathology” as well as right shoulder

impingement syndrome. Dowd then scheduled a diagnostic arthroscopy of the left shoulder.

       230.    Dowd debrided the rotator cuff, labrum, and synovium, but did not make any actual

repairs to the rotator cuff or labrum as none were necessary.

       231.    The operative report for F.V.’s procedure illustrates clearly the unnecessary nature

of the surgical procedure as the operation did not find or address any accident-related post-

traumatic pathology.

       232.    For example, the MRI study purportedly showed a condition in the anteroinferior

labrum, but the surgery focused on the superior labrum, which is in a different area.




                                                    34
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 35 of 117 PageID #: 35



       233.    Additionally, the damage that was supposedly found during the operation was not

even related to F.V.’s accident as superior labral pathology and impingement are most often not

the result of acute trauma.

       234.    However, even if F.V.’s supposed left shoulder injuries were caused by the subject

accident, the surgery was still unnecessary because F.V.’s supposed conditions were better

addressed through a full course of conservative care rather than invasive surgery.

       235.    Dowd rushed F.V. to surgery so shortly after the accident that F.V. had no

opportunity to address the left shoulder in an appropriate manner.

       236.    The baseless nature of the surgery is also illustrated by the fact that Dowd found

nothing to repair and instead focused his limited effort on non-accident-related conditions.

       237.    In this case, Dowd purposely mischaracterized the condition of F.V.’s left shoulder

to falsely support his aggressive—and grossly unwarranted—recommendations for and provision

of surgery.

       238.    Because the surgery was not medically necessary and not warranted at all, Dowd

had no legal right to seek and collect No-Fault benefits payments in connection with F.V.’s left

shoulder surgery.

       239.    To the extent that Allstate paid Dowd in reliance on the documents created and

submitted by Dowd to support the charges in connection with F.V.’s surgery, Allstate is entitled

to recover all payments made to Dowd in connection with these services, including, but not limited

to, the payments listed in Exhibit 3.

       240.    To the extent that any of the charges submitted by Dowd in connection with these

services remain unpaid, Allstate has no further obligation to make payment in connection with

these services because Dowd’s charges are not compensable under New York’s No-Fault laws.



                                                    35
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 36 of 117 PageID #: 36



                       d.      S.S. (claim no. 0428407050)

       241.    Claimant S.S. purportedly was involved in a motor vehicle accident on September

11, 2016.

       242.    S.S. was not treated at the accident scene, and also did not seek or require treatment

at the emergency room following the accident.

       243.    Instead, S.S. began treatment on the same day as the accident at a clinic located at

2 Wilson Place, Third Floor, Mount Vernon, New York.

       244.    S.S. was evaluated by a physician at the clinic who diagnosed S.S. with sprains and

strains of the neck and back, plus unspecified shoulder pain and stiffness.

       245.    S.S. was ordered to undergo additional treatment and was referred for further

neurological testing even though the initial neurologic exam was completely normal.

       246.    S.S. then began physical therapy and chiropractic treatment from providers that

operated from the clinic.

       247.    Shortly after starting treatment, S.S. was examined by another physician who made

findings similar to the first physician, but who also purposely described the injuries as being related

to the subject accident.

       248.    The physician also suggested MRI studies for S.S.’s cervical spine, lumbar spine,

and right shoulder if pain did not improve with conservative treatment.

       249.    Just days later, however, S.S. underwent MRI studies of the cervical spine, and later

underwent MRI studies of the right shoulder and lumbar spine.

       250.    The MRI study of S.S.’s right shoulder showed a mild strain of the deltoid muscle

in addition to some tearing that was degenerative in nature.




                                                      36
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 37 of 117 PageID #: 37



       251.    S.S. was then referred for an orthopedic evaluation, which was performed by Dowd

on October 28, 2016.

       252.    Dowd’s examination revealed right shoulder pain that supposedly did not respond

to therapy. The exact nature and extent of this therapy was not described by Dowd.

       253.    Dowd also found pain and impingement, and further reported that the MRI study

showed a large partial supraspinatus tear as well as a torn ligament.

       254.    The nature of the supposed torn ligament is unclear, and the interpretive report of

S.S.’s right shoulder MRI study does not contain any mention of such pathology.

       255.    Dowd recommended diagnostic arthroscopy of the right shoulder even though S.S.

had mostly age-appropriate degenerative conditions, and had not even had a chance to complete

an initial course of conservative care.

       256.    Dowd rushed S.S. into surgery about a week later.

       257.    The baseless nature of the surgery is illustrated by the fact that Dowd found nothing

to repair during the operation, and instead, focused his limited effort on conditions that were not

accident related.

       258.    Instead, the operation focused only on degenerative conditions that are actually best

treated without surgery.

       259.    In this case, Dowd purposely mischaracterized the condition of S.S.’s right shoulder

to falsely support his aggressive—and grossly unwarranted—recommendations for, and provision

of, surgery.

       260.    Because the surgery was not medically necessary or warranted at all, Dowd had no

legal right to seek or collect No-Fault benefits payments in connection with S.S.’s right shoulder

surgery.



                                                    37
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 38 of 117 PageID #: 38



        261.     To the extent that Allstate paid Dowd in reliance on the documents created and

submitted by Dowd to support the charges in connection with S.S.’s surgery, Allstate is entitled to

recover all payments made to Dowd in connection with these services, including, but not limited

to, the payments listed in Exhibit 3.

        262.     To the extent that any of the charges submitted by Dowd in connection with these

services remain unpaid, Allstate has no further obligation to make payment in connection with

these services because Dowd’s charges are not compensable under New York’s No-Fault laws.

                             e.   M.M. (claim no. 0422019745)

        263.     On July 18, 2016, claimant M.M. purportedly was involved in a low-speed motor

vehicle accident with minor vehicular damage.

        264.     M.M. presented at the hospital following the motor vehicle accident with

complaints of mid-back pain, and was discharged that same day with instructions to use warm

compresses and ibuprofen.

        265.     On July 20, 2016, M.M. sought treatment at a clinic in Brooklyn, New York.

        266.     M.M. received both a chiropractic evaluation and acupuncture evaluation on her

first visit to the clinic.

        267.     M.M. was prescribed chiropractic treatment for three (3) to four (4) months at a

frequency of three (3) to four (4) times per week and acupuncture treatment two (2) to three (3)

times per week.

        268.     The following day, M.M. underwent an initial evaluation with a physician for

complaints of neck pain, back pain, and left arm pain. M.M. was diagnosed with sprains and strains

to the spine and shoulders and a soft tissue injury to the left arm.




                                                     38
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 39 of 117 PageID #: 39



       269.    M.M. was instructed to begin physical therapy and to undergo an MRI of the right

and left shoulders as well as x-rays of the spine and shoulders if symptoms did not improve with

therapy.

       270.    M.M. received a physical therapy evaluation on July 22, 2016 and was instructed

to undergo physical therapy three (3) times per week for four (4) weeks.

       271.    On August 8, 2016, M.M. underwent an MRI study of the right shoulder, which

was unremarkable and revealed no tear of the labrum and rotator cuff. Overall, the study showed

no post-traumatic abnormality.

       272.    Indeed, M.M. was examined by an internist on August 21, 2016, which examination

did not demonstrate swelling or bruising consistent with a right shoulder injury resulting from the

motor vehicle accident.

       273.    Additionally, on August 25, 2018, M.M. was examined by another physician who

specifically noted that the MRI of the right shoulder was unremarkable.

       274.    On September 17, 2016, M.M. underwent another MRI of the right shoulder. This

time, the radiologist noted mild to moderate degenerative changes and associated diffuse partial

tearing of the labrum. Again, no post-traumatic findings were identified.

       275.    On October 13, 2016, Dowd evaluated M.M. and noted that M.M. reported shoulder

pain with minimal change with physical therapy; however, Dowd did not describe the extent of

this therapy or any other conservative care.

       276.    Moreover, even though the MRI of M.M.’s right shoulder did not reveal any post-

traumatic findings, Dowd reported that the MRI of the right shoulder “demonstrates a partial tear

of the labrum among other findings.”

       277.    Dowd concluded that right shoulder arthroscopy would be considered for M.M.



                                                    39
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 40 of 117 PageID #: 40



       278.      However, Dowd failed to describe pre-operative diagnosis reflective of traumatic

pathology that had failed a thorough course of conservative treatment suggestive of a need for

surgical care.

       279.      Despite this, M.M. ultimately underwent right shoulder arthroscopic surgery with

Dowd on October 27, 2016.

       280.      The right shoulder arthroscopic surgery performed by Dowd for M.M. was

essentially a debridement of a partial rotator cuff tear and labral tear with no repairs.

       281.      Dowd’s operative note also did not reflect post-traumatic findings whereas the

pathologies encountered and described by Dowd (i.e., labral pathology and partial rotator cuff

pathology) are not the result of accident-related trauma, and thus the procedure was not eligible

for coverage under New York’s No-Fault law.

       282.      Dowd submitted to Allstate a letter of medical necessity dated December 20, 2016

purporting to justify the baseless surgical procedure performed on M.M.’s right shoulder; however,

this letter does not provide sufficient information to justify the surgical procedure because it failed

to detail any traumatic findings or describe the type of treatment rendered.

       283.      Overall, as a means to justify his recommendation for and provision of surgery,

Dowd purposely mischaracterized the nature and severity of M.M.’s post-accident condition,

including the results of the right shoulder MRI, to make it appear as though M.M. suffered from a

true post-traumatic pathology when, in fact, she did not.

       284.      Therefore, the surgery of M.M.’s right shoulder was not medically necessary as a

result of a motor vehicle accident.




                                                      40
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 41 of 117 PageID #: 41



          285.   Because the surgery was not medically necessary, and not warranted at all, Dowd

had no legal right to seek or collect No-Fault benefit payments in connection with M.M.’s right

shoulder surgery.

          286.   To the extent that Allstate paid Dowd in reliance on the documents created and

submitted by Dowd to support the charges in connection with M.M.’s surgery, Allstate is entitled

to recover all payments made to Dowd in connection with these services, including, but not limited

to, the payments listed in Exhibit 3.

          287.   To the extent that any of the charges submitted by Dowd in connection with these

services remain unpaid, Allstate has no further obligation to make payment in connection with

these services because Dowd’s charges are not compensable under New York’s No-Fault laws.

                        f.      R.C. (claim no. 0423846500)

          288.   Claimant R.C. purportedly was involved in a motor vehicle accident on August 4,

2016.

          289.   Following the motor vehicle accident, R.C. was treated at the hospital for

complaints of left chest wall pain, left leg pain, and neck pain, and was discharged that same day

with prescriptions for ibuprofen and a muscle relaxant. Notably, R.C. did not report any complaints

of shoulder pain at the hospital.

          290.   Several days later, on August 8, 2016, R.C. sought chiropractic care with a provider

in Brentwood, New York and presented with complaints of neck pain, back pain, shoulder pain,

and elbow pain.

          291.   The following day, R.C. commenced acupuncture treatment at the same Brentwood

clinic.




                                                     41
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 42 of 117 PageID #: 42



        292.   Subsequently, R.C. also began physical therapy treatment with another provider

operating out of Brentwood, New York who recommended that R.C. receive physical therapy two

(2) to three (3) times per week for twelve (12) weeks.

        293.   On September 30, 2016, R.C. underwent an MRI of the left shoulder—which did

not identify any clear post-traumatic findings—but did report several findings consistent with

arthritis.

        294.   R.C. was examined by Dowd on October 21, 2016.

        295.   Dowd noted that the MRI of R.C.’s left shoulder demonstrated internal

derangement, a superior labral tear from anterior to posterior (SLAP) lesion, and a partial tear of

the supraspinatus tendon and also noted positive impingement signs; however, these diagnoses are

often unrelated to trauma.

        296.   Regardless, Dowd concluded that R.C. had left shoulder internal derangement that

was resistant to conservative care and recommended left shoulder arthroscopy.

        297.   However, at the time, less than three (3) months had passed since R.C.’s motor

vehicle accident and R.C. had just commenced physical therapy on September 8, 2016.

        298.   Indeed, Dowd noted in his October 21, 2016 report that “[n]o change with therapy

has been had thus far,” but failed to acknowledge that R.C. had not yet received adequate

conservative care, such as a full course of therapy and a subacromial corticosteroid injection.

        299.   Nonetheless, Dowd rushed R.C. into a left shoulder arthroscopic surgery on

November 4, 2016 for an apparent degenerative rather than post-traumatic pathology without

permitting R.C. to receive the full benefit of therapy for her supposed left shoulder injuries.

        300.   During the procedure, Dowd reported that he debrided the labrum, synovitis, and

rotator cuff, but no repair of the labrum or rotator cuff was necessary.



                                                     42
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 43 of 117 PageID #: 43



       301.    As such, the operative report illustrates the unnecessary nature of the surgery as the

operation did not find or address any accident-related post-traumatic findings.

       302.    Moreover, the baseless nature of the surgery is also illustrated by the fact that Dowd

found nothing to repair and instead focused his effort on non-accident-related conditions.

       303.    Even if R.C.’s supposed left shoulder injuries were caused by the subject accident,

the surgery was still unnecessary because R.C.’s supposed conditions were more appropriately

treated through a full course of conservative care rather than invasive surgery.

       304.    Dowd misrepresented the nature and severity of R.C.’s injuries and the extent of

conservative measures attempted prior to surgery as an intentional means to create the (false)

impression that R.C.’s left shoulder injury was resistant to therapy, and causally related to the

motor vehicle accident, and that the surgery performed for R.C.’s left shoulder was medically

necessary.

       305.    Dowd doubled down on his misrepresentations regarding the supposed necessity of

the left shoulder surgery performed for R.C. through a “letter of medical necessity” dated

December 28, 2016 in which Dowd reiterated his demonstrably false claims that surgery was

necessary because of R.C.’s complaints of pain that were “unresponsive to conservative care”

(even though a full course of therapy had not been completed at the time of Dowd’s

recommendation for surgery) and “positive MRI findings” (which findings were not related to the

underlying motor vehicle accident).

       306.    Moreover, although Dowd boasted that the surgery alleviated R.C.’s pain, this

claimant still complained to another provider of “sharp, throbbing left shoulder pain” on July 25,

2017, months after the surgery.




                                                    43
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 44 of 117 PageID #: 44



        307.       Thus, it is clear that Dowd placed profit above patient care when he rushed R.C.

into a surgery that, months later, still did not offer her relief.

        308.       Because the surgery was not medically necessary and not warranted at all, Dowd

had no legal right to seek or collect No-Fault benefits in connection with R.C.’s left shoulder

surgery.

        309.       To the extent that Allstate paid Dowd in reliance on the documents created and

submitted by Dowd to support the charges provided in connection with R.C.’s surgery, Allstate is

entitled to recover all payments made to Dowd in connection with these services, including, but

not limited to, the payments listed in Exhibit 3.

        310.       To the extent that any of the charges submitted by Dowd in connection with these

services remain unpaid, Allstate has no further obligation to make payment in connection with

these services because Dowd’s charges are not compensable under New York’s No-Fault laws.

        B.         TRIBOROUGH ORTHOPEDICS’ PURPORTED PROVISION OF                      MEDICALLY
                   UNNECESSARY DME TO ALLSTATE INSUREDS PURSUANT                      TO DOWD’S
                   UNLAWFUL SELF-REFERRALS

        311.       After the surgeries, Dowd continued his scheme to defraud by ordering unnecessary

DME for the patients and then purposely having his DME company—Triborough Orthopedics—

fill his orders.

        312.       In many surgical cases, Dowd ordered DME for the patients regardless of need.

        313.       The DME typically consisted of CPM and CTU devices that were owned by

Triborough Orthopedics and “rented” to Dowd’s patients.

        314.       By owning Triborough Orthopedics and by using this company to fulfill his DME

orders, Dowd was able to profit from the patients’ post-surgical recovery because the assignment

of benefits given to Triborough Orthopedics by Dowd’s patients allowed Dowd, through



                                                        44
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 45 of 117 PageID #: 45



Triborough Orthopedics, to seek No-Fault benefit payments in connection with the DME orders

even when the devices were unnecessary, unneeded, and/or unused by patients.

        315.   In all cases, Dowd performed relatively minor, simple, and limited surgical

procedures that did not require the continued, prolonged use of expensive equipment following the

operations.

        316.   For example, CPM machines for the shoulder have no proven efficacy, and there is

no evidence that such devices are any more useful than standard post-operative physical therapy,

which Dowd’s patients were also receiving at the time of the DME orders.

        317.   Dowd’s ordering of DME was an integral part of this scheme.

        318.   Indeed, as testified to by Kalkanis, Dowd’s requirements that post-surgical DME

orders be given to every patient (orders that were fulfilled by Triborough Orthopedics) was well

known to Dowd’s confederates in the staged accident scam described above.

               1.     Dowd’s Ownership Interest in Triborough Orthopedics

        319.   Dowd is the sole owner of Triborough Orthopedics.

        320.   As the sole owner of Triborough Orthopedics, Dowd answers to no one and he

directly profits from every transaction engaged in by Triborough Orthopedics.

        321.   Indeed, Dowd has explicitly represented to Allstate that “there are no partners silent

or otherwise” in Triborough Orthopedics and that Triborough Orthopedics is “owned entirely by”

Dowd.

        322.   Additionally, Dowd has sworn in an affidavit that he is the owner of Triborough

Orthopedics, and, as such, is “fully familiar with all the policies, practices and procedures of

mailing, creating, and maintaining records in the ordinary course of business for Triborough




                                                    45
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 46 of 117 PageID #: 46



Orthopedics, P.C.” and it is part of his “duties and responsibilities to ensure that [these policies]

pertaining to No-Fault files are adhered to.”

       323.    Triborough Orthopedics, however, has no definable corporate structure and the

company exists solely to facilitate Dowd’s scheme to order DME for all of his patients, and then

profit from these orders regardless of whether the devices were necessary, needed, or even used.

       324.    Throughout the course of this scheme, Dowd has continually blurred the line

between himself and Triborough Orthopedics when seeking and collecting payments from

insurers.

       325.    For instance, Dowd has endorsed in his individual capacity payments made to

Triborough Orthopedics and, in doing so, demonstrated how Dowd has purposely disregarded the

difference between himself and Triborough Orthopedics.

       326.    Dowd and Triborough Orthopedics are essentially one and the same, even sharing

the same telephone number despite purposely representing in patient treatment and billing records

that Dowd and Triborough Orthopedics maintain separate locations and existences.

       327.    Overall, there is ample evidence demonstrating Dowd’s financial relationship and

connections with Triborough Orthopedics.

       328.    Likewise, there is ample evidence demonstrating how Dowd used his ownership of

Triborough Orthopedics to engage in referral activities that are prohibited under New York law.

               2.      The Defendants’ Failure to Properly Disclose to Patients Dowd’s
                       Ownership in Triborough Orthopedics Under N.Y. Public Health Law
                       § 238-d

       329.    New York Public Health Law § 238-d prohibits a practitioner from making a

referral to a healthcare provider for the furnishing of any health or health related items or services

in the event that this practitioner (or the practitioner’s immediate family member) has a financial



                                                     46
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 47 of 117 PageID #: 47



relationship, including an ownership interest, with such healthcare provider. See also 10

N.Y.C.R.R. § 34-1.5(a).

          330.   Dowd, as a licensed physician, is a “practitioner” as defined by New York Public

Health Law § 238(11).

          331.   Triborough Orthopedics, as “a purveyor of health or health related supplies,

appliances, or equipment,” is a “health care provider” as defined by New York Public Health Law

§ 238(6).

          332.   Under section 238-d, when a practitioner, like Dowd (who owns Triborough

Orthopedics), refers a patient for DME to another healthcare provider, like Triborough

Orthopedics, in which the practitioner has an ownership interest (and where the referral is not

otherwise prohibited or excepted by section 238-a), the practitioner must disclose to the patient his

or her ownership interest in the other healthcare provider.

          333.   Under 10 N.Y.C.R.R. § 34-1.5, this disclosure must be in the form specified in

section 34-1.6 and must “also be posted prominently in the practitioner’s office.”

          334.   This disclosure must provide notice of the financial relationship, and the disclosure

must also inform the patient of his or her right to use a different healthcare provider if any such

other provider is reasonably available. See N.Y. Pub. Health Law § 238-d(2); 10 N.Y.C.R.R. § 34-

1.5(b).

          335.   In the case of Triborough Orthopedics, because the company fulfills DME orders

made by Dowd while Dowd maintains an ownership interest in the company, Triborough

Orthopedics is not eligible for No-Fault reimbursement if Dowd and the company fail to comply

with the disclosure provisions of New York Public Health Law § 238-d and 10 N.Y.C.R.R. § 34-

1.5.



                                                      47
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 48 of 117 PageID #: 48



       336.    During the course of this scheme, Dowd never properly disclosed to any of his

patients in the form prescribed by 10 N.Y.C.R.R. § 34-1.6 his ownership interest in Triborough

Orthopedics when ordering DME for his surgical patients and then causing Triborough

Orthopedics to fulfill—and then bill Allstate for—these orders.

       337.    Even though some of Dowd’s patients, in limited cases, supposedly were given and

caused to sign documents styled as “Patient Certifications,” these so-called certifications failed to

comply with the requirements of 10 N.Y.C.R.R. § 34-1.6.

       338.    For example, by failing to employ the exact language required by 10 N.Y.C.R.R.

§ 34-1.6 in Dowd’s self-styled certifications, Dowd purposely failed to inform his patients that the

DME orders placed to and fulfilled by Triborough Orthopedics were unlawful unless Dowd

disclosed his ownership interest and provided information about alternative providers.

       339.    While Dowd, in limited instances, disclosed his ownership interest in Triborough

Orthopedics, Dowd never gave the patients information about alternative providers.

       340.    Instead, the DME was ordered and then, in most cases, was dispensed and/or

delivered by Triborough Orthopedics.

       341.    As a transient provider, Dowd evaluated, treated, and ordered DME from patients

at various different facilities around New York; however, upon information and belief, Dowd

failed to meet the requirements of 10 N.Y.C.R.R. § 34-1.5(b) by purposely not displaying the

necessary written disclosure forms and notices at each of the clinics.

       342.    Thus, Dowd’s patients were never given any meaningful choice of where to fill

Dowd’s DME prescriptions for the CPM or CTU devices; in fact, Dowd’s patients were never

given any alternative to Triborough Orthopedics.




                                                     48
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 49 of 117 PageID #: 49



       343.    According to testimony provided to Allstate by E.E. (claim no. 0387317456),

Dowd “told [him] that he was going to send a machine to do exercise with.”

       344.    Based on Dowd’s prescription, these items (a CPM machine for the shoulder and a

CTU) were dispensed to E.E. by Triborough Orthopedics on November 25, 2015.

       345.    When given the DME prescription, E.E. was never informed of Dowd’s ownership

interest in Triborough Orthopedics, and also was never given a choice of where to obtain this

equipment.

       346.    In the case of claimant E.E., Dowd’s surgical procedure was unnecessary and

unwarranted given E.E.’s actual condition, including the fact that E.E.’s purported shoulder

injuries, if any, were degenerative in nature and were not related to the accident.

       347.    Dowd then compounded the effect of his unlawful conduct by ordering DME that

was expensive and not warranted.

       348.    Dowd then exacerbated his wrongdoing by failing to properly disclose his

ownership interest in Triborough Orthopedics.

       349.    Dowd’s willful failure to properly disclose his financial relationship with

Triborough Orthopedics—combined with his performance of unnecessary surgeries and

subsequent orders for DME for many patients regardless of need—demonstrates how Dowd

routinely and regularly placed his own financial interests ahead of his patients’ well-being.

       350.    Based on Dowd’s misconduct, Triborough Orthopedics is not, and never has been,

eligible for reimbursement for any and all DME prescribed by Dowd and furnished by Triborough

Orthopedics, including, but not limited to, the claims for reimbursement listed in Exhibit 4 relating

to the CPM and CTU devices purportedly furnished to Allstate insureds pursuant to a prescription

from Dowd.



                                                     49
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 50 of 117 PageID #: 50



       351.       To the extent that Allstate paid Triborough Orthopedics in reliance on the

documents created and submitted to Allstate by, or on behalf of, Dowd and Triborough

Orthopedics in connection with any DME prescribed by Dowd, Allstate is entitled to recover all

payments made to Triborough Orthopedics in connection with any such DME, including, but not

limited to, those payments listed in Exhibit 5.

       352.       Additionally, to the extent that any of Triborough Orthopedics’ charges submitted

in connection with DME prescribed by Dowd remain unpaid (including, but not limited to, the

claims listed in Exhibit 4), Allstate is under no obligation to make any payments in connection

with those transactions to the extent that those claims arose from Dowd’s improper self-referrals,

and therefore are not compensable under New York’s No-Fault law.

                  3.     Lack of Medical Necessity for CPM and CTU Devices

       353.       Dowd prescribes CPM and CTU devices for many of his surgery patients following

arthroscopic procedures.

       354.       Dowd prescribes all of these CPM and CTU devices using a pre-printed

prescription form that limits the available devices only to CPM for the shoulder (E0936), CPM for

the knee (E0935), and CTU (E0236).

       355.       The language used in the prescription form states that the CPM is a motorized

device meant to move the patient’s joint through a prescribed range of motion for an extended

period of time.

       356.       The prescription form also describes the CTU devices as “a motorized pump” that

“circulates cold water and may also provide pneumatic compression” with the use of “a pad or

cryocuff that connects to the cold therapy unit.”




                                                     50
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 51 of 117 PageID #: 51



       357.    According to the documents created and submitted to Allstate, Dowd represented

that the CPM devices were prescribed to patients because they were necessary to help improve the

patients’ range of motion and to prevent stiffness.

       358.    Dowd’s representations about the necessity and effectiveness of the CPM and CTU

devices were false.

       359.    Dowd’s pre-printed DME prescription form includes a statement from Dowd

explaining his reasons for prescribing the DME.

       360.    In the statement, Dowd claims that studies have shown that CPM devices help

patients recover faster after surgery, and that the patient’s use of the CPM device will “significantly

accelerate recovery time.”

       361.    Dowd’s statement is false because the effectiveness of CPM devices in recovery

from minor arthroscopic procedures, like the ones performed by Dowd, has never been proven.

       362.    In fact, the most recent studies find that CPM device use after total knee

replacement did not improve, or even affect, recovery outcomes.

       363.    However, even if the devices are suitable in limited cases, they were still not

warranted in this case because Dowd’s surgeries were minimally invasive arthroscopic surgeries

that did not require the use of CPM devices during recovery.

       364.    Specifically, minimally invasive arthroscopic surgeries do not involve extensive

soft tissue cutting, which may cause soft tissue and joint contractures.

       365.    Dowd never documented any anticipation of excessive post-operative swelling or

stiffness, and also never documented any complications or conditions that would have warranted

the use of CPM and CTU devices.




                                                      51
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 52 of 117 PageID #: 52



       366.    Dowd also prescribed DME to many of his patients regardless of need, and then

required the patients to use these devices for long periods of time after the surgery.

       367.    For example, Dowd prescribed a CPM device to a patient even though the patient

already demonstrated a full range of motion.

       368.    In such instances, where there is no risk of flexion contracture (i.e., decreased range

of motion and inability to bend the joint) or inability to bear weight, the use of a CPM device is

outside of the standard of care.

       369.    Even in limited cases in which CPM device usage may be indicated,the CPM device

should be prescribed within days of the surgery, and then used for only a limited period until active

physical therapy can be tolerated.

       370.    Dowd was aware that CPM and CTU devices, if ever required in the first place,

must be deployed quickly following the patient’s surgery.

       371.    Indeed, in his claim submissions, Dowd declared that “[g]enerally, CPM is initiated

within 24 to 48 hours following surgery and is accompanied by the use of a cold therapy unit

(CTU).”

       372.    In other documentation submitted to Allstate, Dowd also cites to the Centers for

Medicare and Medicaid Services National Coverage Determination (NCD) for Durable Medical

Equipment (DME) Reference List (280.1), which states that coverage for CPM devices is only

available if the patient’s use of the device commences within two (2) days following surgery.

       373.    Despite knowing the value and necessity of a prompt start, Dowd purposely

disregarded these guidelines so he could meet his goal of ordering DME for a number of his

surgery patients. Indeed, many of Dowd’s patients were started on CPM and CTU devices long

after the surgery, including the following patients:



                                                       52
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 53 of 117 PageID #: 53



       Patient                Claim No.          Date of         Date CPM         Days Between
                                                 Surgery         Received         Surgery and
                                                                                     CPM
         D.U.             0371238460             9/28/2015       10/12/2015            14
         Y.B.             0356683169              3/9/2015        3/28/2015            19
         R.C.             0423846500             11/4/2016       11/18/2016            14
         E.M.             0384018503             6/27/2016         7/4/2016             7
         T.B.             0353656473             3/20/2015        3/29/2015             9
         J.G.             0382017275             3/18/2016        3/26/2016             8
         E.M.             0436891501             12/1/2016       12/12/2016            11
         D.E.             0358442879             3/27/2015         4/4/2015             8


        374.     Dowd also knew that CPM and CTU devices were only effective in limited cases,

and that even when the devices are clinically warranted for recovery, the use of the devices is only

effective for a short time.

        375.     Indeed, in his own claim submission documents, Dowd acknowledges that CPM

devices are utilized (and covered by insurers) only under very limited circumstances (e.g., when

patients are recovering from a total knee replacement); however, even these statements by Dowd

are misleading (or simply false) because most recent studies have found that post-operative usage

of CPM devices does not improve or accelerate recovery outcomes for total knee replacements.

        376.     Moreover, even when warranted, the devices only have an effective use period of

three (3) weeks because there is insufficient evidence to justify use of these devices for longer

periods of time or for different applications.

        377.     Despite this knowledge, Dowd ordered DME in inappropriate cases and for wholly

excessive periods of time.

        378.     For example, none of the Allstate claimants underwent a total knee replacement;

rather, the surgeries performed on them by Dowd were minimally invasive and limited in scope.

        379.     Additionally, Dowd purposely ordered the use of these devices for excessive

periods of time.

                                                      53
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 54 of 117 PageID #: 54



       380.    In every case, Dowd ordered the use of CPM devices for a period of six (6) weeks

following the surgeries, which caused the devices to be used long after the devices would stop

being effective, assuming that CPM device usage was even necessary and warranted by the

patients’ condition (which it never was due to the minor and limited nature of the operations).

       381.    Dowd’s intentionally excessive DME order then allows Triborough Orthopedics to

dispense the devices to Allstate claimants under a forty-two (42) day “rental” agreement.

       382.    Under New York’s No-Fault laws, this arrangement allowed Triborough

Orthopedics to bill Allstate (on each claimant’s behalf) for each day that the device was supplied.

       383.    Because Triborough Orthopedics owned the CPM devices and because Dowd

owned Triborough Orthopedics, Dowd personally—and unlawfully—profited from each and

every excessive CPM device prescription that he gave to his surgery patients.

       384.    Dowd’s prescriptions for CTU devices were also unnecessary and unwarranted.

       385.    Following many surgeries, Dowd ordered the use of a CTU device for his patients.

       386.    In most instances, Dowd’s orders for CTU devices were filled by Triborough

Orthopedics, which charged Allstate $294.00 for each device.

       387.    Instead of these expensive devices, Dowd’s patients could have received the same

or better results by using regular ice packs or similar items, which are available at a fraction of the

price charged to Allstate by Triborough Orthopedics for the CTU devices.

       388.    In addition to their excessive cost, the use of the CTU devices themselves was

redundant and unnecessary because all of Dowd’s surgery patients were also undergoing physical

therapy during their post-surgery recovery phase, treatment which included the application of an

ice modality during each office visit thus eliminating the need for a specialized ice device.




                                                      54
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 55 of 117 PageID #: 55



       389.    Therefore, the CPM and CTU devices prescribed by Dowd and dispensed by

Triborough Orthopedics were not medically necessary.

       390.    Consequently, Triborough Orthopedics is not, and never has been, eligible for

reimbursement under New York’s No-Fault law for the CPM and CTU devices purportedly

furnished to Allstate insureds.

       391.    To the extent that Allstate paid Triborough Orthopedics in reliance on the

documents created and submitted to Allstate by, or on behalf of, Dowd and Triborough

Orthopedics in connection with CPM and CTU devices purportedly dispensed to Allstate

claimants, Allstate is entitled to recover all payments made to Triborough Orthopedics in

connection with any such DME, including, but not limited to, the payments listed in Exhibit 5.

       392.    Additionally, to the extent that any of Triborough Orthopedics’ charges submitted

in connection with CPM and CTU devices purportedly dispensed to Allstate claimants remain

unpaid (including, but not limited to, the claims listed in Exhibit 4), Allstate is under no obligation

to make any payments in connection with those transactions as these devices were medically

unnecessary, and therefore are not compensable under New York’s No-Fault law.

               4.      Specific Examples of Triborough Orthopedics’ Dispensing of Medically
                       Unnecessary CPM and CTU Devices

       393.    After many surgeries, Dowd prescribed CPM and/or CTU devices for his patients,

and then caused Triborough Orthopedics to provide the devices to patients, even those patients

who did not want them or who were unaware that Dowd had ordered them.

       394.    Indeed, Dowd’s surgery patients did not need the CPM and CTU devices for their

recovery.

       395.    In the first place, the use of these devices has not been proven effective in

accelerating or enhancing post-surgical recovery, except in very limited circumstances.

                                                      55
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 56 of 117 PageID #: 56



       396.    Second, the surgeries performed by Dowd were not the type for which these devices

might aid in recovery.

       397.    Third, even if the devices could have helped accelerate or enhance the patients’

post-surgery recovery (they could not), the provision of these devices was still unnecessary and

unwarranted because Dowd’s purposely excessive prescriptions caused the devices to be used long

after they were necessary and effective, which also resulted in Triborough Orthopedics submitting

excessive device rental charges to Allstate.

       398.    The following claims exemplify Triborough Orthopedics’ dispensing of medically

unnecessary CPM and/or CTU devices to Allstate claimants.

                         a.   R.C. (claim no. 0423846500)

       399.    Claimant R.C. underwent left shoulder arthroscopy performed by Dowd on

November 4, 2016.

       400.    R.C. was next examined by Dowd two (2) weeks after the surgery on November

18, 2016.

       401.    Dowd’s examination of R.C. resulted in a prescription for a CPM device.

       402.    According to a delivery acknowledgement form signed by R.C., the CPM device

was delivered to R.C. that same day.

       403.    Dowd’s prescription of the CPM device was unnecessary, unwarranted, and

unlawful.

       404.    In this case, the CPM device was not medically necessary or warranted for R.C.’s

recovery because the device was not prescribed and implemented until two (2) weeks after the

surgery.




                                                  56
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 57 of 117 PageID #: 57



       405.    Dowd’s prescription of the CPM device was also unlawful in this instance because

Dowd failed to properly disclose his ownership of Triborough Orthopedics in accordance with

New York Public Health Law § 238-d when ordering the prescription and making the referral to

Triborough Orthopedics.

       406.    Therefore, Triborough Orthopedics is not entitled to No-Fault reimbursement for

its charges relating to the CPM device purportedly dispensed to claimant R.C.

       407.    To the extent that Allstate paid Triborough Orthopedics in reliance on the

documents created and submitted by, or on behalf of, Dowd and Triborough Orthopedics to

support the charges for the DME purportedly dispensed to R.C., Allstate is entitled to recover all

payments made to Triborough Orthopedics in connection with these claims, including, but not

limited to, the payments listed in Exhibit 5.

       408.    To the extent that any of the charges submitted by, or on behalf of, Dowd and

Triborough Orthopedics in connection with these claims for DME remain unpaid, Allstate has no

further obligation to make payment in connection with these claims (including, but not limited to,

those claims listed in Exhibit 4) because Triborough Orthopedics’ charges are not compensable

under New York’s No-Fault laws.

                         b.    C.J. (claim no. 0392722443)

       409.    Claimant C.J. underwent right shoulder arthroscopic surgery with Dowd on

February 5, 2016.

       410.    Dowd’s operative report does not identify any complications or anticipated

swelling or stiffness.

       411.    Several days later, on February 9, 2016, a CPM device and a CTU device, pursuant

to a prescription from Dowd, were delivered to C.J. by Triborough Orthopedics.



                                                   57
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 58 of 117 PageID #: 58



       412.     The CPM device was prescribed for four (4) to six (6) weeks while the CTU device

was prescribed for fourteen (14) days.

       413.     Dowd’s prescription of the CPM and CTU devices was unnecessary, unwarranted,

and unlawful.

       414.     In this case, the CPM device was not medically necessary or warranted for C.J.’s

post-surgery recovery because the use of CPM devices has not been proven to accelerate or

enhance patient recovery from minor, limited operations like the arthroscopic procedure

purportedly performed upon C.J.

       415.     Dowd’s prescription of the CPM device was also excessive and therefore not

reasonable or warranted because Dowd’s orders purposely caused Triborough Orthopedics to rent,

and C.J. to use, the device long after it stopped being effective.

       416.     Dowd’s prescription of the CTU device was also excessive and medically

unnecessary given the minimally invasive and minor nature of the arthroscopic surgery

purportedly performed upon C.J.

       417.     Dowd’s prescription of the CPM and CTU devices was also unlawful in this

instance because Dowd failed to properly disclose his ownership of Triborough Orthopedics in

accordance with New York Public Health Law § 238-d when ordering the prescription and making

the referral to Triborough Orthopedics.

       418.     Therefore, Triborough Orthopedics is not entitled to No-Fault reimbursement for

its charges relating to the CPM and CTU devices purportedly dispensed to claimant C.J.

       419.     To the extent that Allstate paid Triborough Orthopedics in reliance on the

documents created and submitted by, or on behalf of, Dowd and Triborough Orthopedics to

support the charges for the DME purportedly dispensed to C.J., Allstate is entitled to recover all



                                                     58
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 59 of 117 PageID #: 59



payments made to Triborough Orthopedics in connection with these claims, including, but not

limited to, the payments listed in Exhibit 5.

       420.    To the extent that any of the charges submitted by, or on behalf of, Dowd and

Triborough Orthopedics in connection with these claims for DME remain unpaid, Allstate has no

further obligation to make payment in connection with these claims (including, but not limited to,

those claims listed in Exhibit 4) because Triborough Orthopedics’ charges are not compensable

under New York’s No-Fault laws.

                       c.      L.B. (claim no. 0392815700)

       421.    Claimant L.B. underwent right knee arthroscopy with Dowd on January 8, 2016.

       422.    On January 10, 2016, Triborough Orthopedics delivered a CPM device to L.B.

pursuant to a prescription from Dowd.

       423.    Dowd’s prescription of the CPM device was unnecessary, unwarranted, and

unlawful.

       424.    In this case, the CPM device was not medically necessary or warranted for L.B.’s

post-surgery recovery because the use of CPM devices has not been proven to accelerate or

enhance patient recovery from minor, limited operations like the arthroscopic procedure performed

upon L.B.

       425.    Additionally, Dowd’s prescription of the CPM device was also excessive and

therefore not reasonable or warranted because Dowd’s orders purposely caused L.B. to use the

device long after it stopped being effective.

       426.    Dowd’s prescription of the CPM device was also unlawful in this instance because

Dowd failed to properly disclose his ownership in Triborough Orthopedics in accordance with




                                                   59
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 60 of 117 PageID #: 60



New York Public Health Law § 238-d when ordering the prescription and making the referral to

Triborough Orthopedics.

        427.    Indeed, L.B. was not given any meaningful choice as to where to obtain the

equipment, if at all.

        428.    For these reasons, Triborough Orthopedics is not entitled to No-Fault

reimbursement for its charges relating to the CPM device purportedly dispensed to claimant L.B.

        429.    To the extent that Allstate paid Triborough Orthopedics in reliance on the

documents created and submitted by, or on behalf of, Dowd and Triborough Orthopedics to

support the charges for the DME purportedly dispensed to L.B., Allstate is entitled to recover all

payments made to Triborough Orthopedics in connection with these claims, including, but not

limited to, the payments listed in Exhibit 5.

        430.    To the extent that any of the charges submitted by, or on behalf of, Dowd and

Triborough Orthopedics in connection with these claims for DME remain unpaid, Allstate has no

further obligation to make payment in connection with these claims (including, but not limited to,

those claims listed in Exhibit 4) because Triborough Orthopedics’ charges are not compensable

under New York’s No-Fault laws.




        C.      DOWD’S IMPROPER AND FRAUDULENT BILLING PRACTICES

        431.    Following the performance of medically unnecessary and unwarranted surgeries

and the prescription of unneeded and ineffective DME, the final aspect of the defendants’ scheme

involved the submission of inflated and fraudulent charges when seeking No-Fault benefit

payments from Allstate.



                                                   60
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 61 of 117 PageID #: 61



          432.   To achieve their goal of exploiting patients and then extracting the maximum

amount of reimbursement from the patients’ available No-Fault benefits, the defendants purposely

and repeatedly submitted false and fraudulent charges when seeking payment from Allstate.

          433.   Because of the misconduct described below, none of the defendants’ claims for No-

Fault reimbursement under Insurance Law § 5102 are—or ever were—compensable.

                 1.     Dowd’s Fraudulent Billing Practices

          434.   Dowd’s billing practices are fraudulent and unlawful in several respects.

          435.   As detailed herein, Dowd purposely violated the Fee Schedule’s reimbursement

requirements by, among other things, charging excessive fees for arthroscopic surgeries, office

visits, and consultations.

          436.   In New York, the Fee Schedule is used by providers and insurers to determine the

level of reimbursement payable on legitimate claims.

          437.   The Fee Schedule uses Current Procedure Terminology (“CPT”) codes, modifiers,

and descriptions.

          438.   CPT codes are published annually by the American Medical Association (“AMA”)

to facilitate the efficient processing of medical charges by insurance carriers and other private and

governmental healthcare payors.

          439.   Dowd submitted false and fraudulent charges to Allstate for surgical procedures

using CPT codes.

                        a.      Unbundling of CPT Codes

          440.   “Unbundling” of CPT codes is an example of a fraudulent and abusive billing

tactic.




                                                     61
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 62 of 117 PageID #: 62



       441.    Unbundling occurs when multiple CPT codes are billed for the component parts of

a procedure when there is a single code available that includes the complete procedure.

       442.    With respect to certain of the arthroscopic surgeries purportedly performed by

Dowd, Dowd wrongfully unbundled the charges associated with the procedures to purposely

obtain payments that exceeded the amounts permissible under the Fee Schedule.

                               i.      CPT Code 29877

       443.    In connection with arthroscopic knee surgeries, Dowd submitted a charge to

Allstate under CPT code 29877-59, along with a corresponding charge under CPT codes 29880

and 29881.

       444.    Dowd’s charges for these surgical procedures are fraudulent and therefore not

compensable because the discrete service charged under CPT code 29877-59 (i.e., chondroplasty)

is also included among the services that are charged under CPT codes 29880 and 29881.

       445.    Therefore, by charging CPT code 29877 along with CPT codes 29880 or 29881 for

the same procedure performed on the same knee, Dowd sought to be paid twice for the same

procedure.

       446.    Dowd purposely sought to conceal his unbundling of these charges by using the

modifier “-59” with CPT code 29877, which is used to designate a distinct procedural service.

       447.    However, modifier -59 is only appropriate where documentation supports a

different session, different procedure or surgery, different site or organ system, separate

incision/excision, separate lesion, or separate injury not ordinarily encountered or performed on

the same day by the same individual.

       448.    In all cases, Dowd did not perform a distinct service and thus the use of the -59

modifier is not appropriate.



                                                   62
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 63 of 117 PageID #: 63



       449.    Dowd purposely misrepresented the nature and extent of the services provided as a

means to obtain payments that Allstate had no obligation to make.

       450.    By routinely including a charge under CPT code 29877-59 in one or more bill

submitted to Allstate seeking reimbursement for medically unnecessary and/or premature

arthroscopic knee procedures under CPT codes 29880 or 29881, Dowd improperly inflated his

bills by up to approximately $1,628.00.

                              ii.     CPT Code 29875

       451.    Dowd also submitted charges to Allstate under CPT codes 29875 and 29876 in

connection with the same procedure.

       452.    CPT codes 29875 and 29876 are used to report arthroscopic synovectomy (i.e.,

removal of connective tissue lining the knee joint).

       453.    CPT codes 29875 and 29876 should not be reported together, because the limited

synovectomy (CPT code 29875) is included as a part of the major synovectomy (CPT code 29876).

       454.    By charging CPT code 29875 and CPT code 29876 for the same procedure

performed in the same area, Dowd purposely sought excessive payments for the same procedure

as the unlawful unbundling of the charges inflated Dowd’s bills for this procedure by

approximately $1,639.00.

                              iii.    CPT Code 29846

       455.    Additionally, Dowd submitted charges to Allstate reporting both CPT codes 29845

and 29846 for the same wrist during the same operative session.

       456.    CPT code 29845 is used to report a wrist arthroscopy with complete synovectomy

(i.e., removal of connective tissue) while CPT code 29846 is used to report wrist arthroscopy with

the excision and/or repair of triangular fibrocartilage and/or joint debridement.



                                                       63
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 64 of 117 PageID #: 64



       457.    Providers cannot charge under both CPT codes 29845 and 29846 for the same wrist

surgery because the services charged for under CPT code 29846 are included in the charge for

CPT code 29845.

       458.    By charging CPT codes 29845 and 29846 for the same procedure in the same area,

Dowd purposely sought excessive payments from Allstate.

       459.    The unlawful unbundling of these charges inflated Dowd’s bills for this procedure

by approximately $1,756.00.

       460.    Overall, because these charges relating to surgical procedures purportedly provided

to Allstate claimants were in excess of the amount permitted under the Fee Schedule, the charges

submitted to Allstate in connection with these unbundled services are not compensable under New

York’s No-Fault laws.

       461.    To the extent that Allstate paid Dowd in reliance on the documents created and

submitted to Allstate by Dowd in connection with such surgical procedures provided to Dowd’s

patients, Allstate is entitled to recover all payments made to Dowd in connection with any such

procedures, including, but not limited to, those payments listed in Exhibit 3.

       462.    Moreover, to the extent that any of the charges submitted by Dowd to Allstate in

connection with these services remain unpaid (including, but not limited to, the claims identified

in the chart annexed at Exhibit 2), Allstate is under no obligation to make any payments to Dowd

in connection with those transactions because the underlying services and charges are not

compensable under New York’s No-Fault laws.

                        b.    Improper Billing for Diagnostic Arthroscopy in Conjunction With
                              Surgical Arthroscopy

       463.    Dowd submitted charges to Allstate for diagnostic arthroscopy in conjunction with

charges for surgical arthroscopy.

                                                    64
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 65 of 117 PageID #: 65



       464.    However, when both a diagnostic and surgical arthroscopy are performed, the

diagnostic arthroscopy is an inclusive component of the surgical arthroscopy and is not to be

reported separately.

       465.    For instance, CPT codes 29870, 29805, and 29840 are for diagnostic arthroscopy,

yet, on one or more occasion, Dowd charged for these diagnostic arthroscopic procedures along

with the surgical arthroscopy that was purportedly performed.

       466.    Because Dowd’s charges relating to diagnostic arthroscopy procedures purportedly

provided to Allstate claimants were in excess of the amount permitted under the Fee Schedule, the

charges submitted to Allstate in connection with these services are not compensable under New

York’s No-Fault laws.

       467.    To the extent that Allstate paid Dowd in reliance on the documents created and

submitted to Allstate by Dowd in connection with such diagnostic procedures provided to Dowd’s

patients, Allstate is entitled to recover all payments made to Dowd in connection with any such

procedures, including, but not limited to, those payments listed in Exhibit 3.

       468.    Moreover, to the extent that any of the charges submitted by Dowd to Allstate in

connection with these diagnostic services remain unpaid (including, but not limited to, the claims

identified in the chart annexed at Exhibit 2), Allstate is under no obligation to make any payments

to Dowd in connection with those transactions because the underlying services and charges are not

compensable under New York’s No-Fault laws.

                        c.    Failure to Comply with Surgery Ground Rule 5

       469.    Dowd failed to comply with the Fee Schedule’s Surgery Ground Rule 5 and, in

doing so, purposely submitted unlawfully excessive charges in connection with multiple or

bilateral procedures.



                                                    65
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 66 of 117 PageID #: 66



           470.   Surgery Ground Rule 5 states that “[w]hen multiple procedures, unrelated to the

major procedure and adding significant time or complexity, are provided at the same operative

session, payment is for the procedure with the highest allowance plus half of the lesser

procedures.”

           471.   Procedures performed by Dowd with the highest allowance include the following:

(a) CPT code 29823 (arthroscopic shoulder surgery, debridement, extensive); (b) CPT code 29881

(arthroscopic knee surgery, with menisectomy (medial AND lateral, including any meniscal

shaving), including debridement/shaving of articular cartilage (chondroplasty), same or separate

compartment(s)); (c) CPT code 29880 (arthroscopic knee surgery, with meniscectomy (medial OR

lateral, including any meniscal shaving, including debridement/shaving of articular cartilage

(chondroplasty), same or separate compartment(s)); (d) CPT code 29827 (arthroscopic shoulder

surgery with rotator cuff repair); and (e) CPT code 29807 (arthroscopic surgery, repair of SLAP

lesion).

           472.   If performed on their own, a provider would be entitled to full payment under the

Fee Schedule for these procedures assuming they were medically necessary.

           473.   However, if other procedures are included in the same operative report, Ground

Rule 5 requires that these lesser procedures be billed at fifty percent (50%).

           474.   In this case, Dowd regularly billed for primary procedures and for other lesser

procedures during the same operative session.

           475.   Dowd, however, regularly violated Ground Rule 5 by failing to properly reduce the

charges for the lesser included procedures.

           476.   By way of a representative example, Dowd charged Allstate for arthroscopic

surgery of the left shoulder for claimant E.E. (claim no. 0387317456) as follows:



                                                     66
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 67 of 117 PageID #: 67



     Date of          Place of Service        CPT Code          Amount              Amount
    Procedure                                                  Charged by           Actually
                                                                 Dowd              Permitted
                                                                                   Under Fee
                                                                                   Schedule
    11/20/2015         Glendale, NY            29823            $1,878.12          $1,878.12
                          11385
    11/20/2015         Glendale, NY            29825            $1,874.00           $936.77
                          11385
    11/20/2015         Glendale, NY            29821            $1,780.00           $889.82
                          11385
    11/20/2015         Glendale, NY            29826             $451.13            $451.13
                          11385
                                              TOTAL:            $5,983.25           $4,155.84


       477.     In the example above, Dowd unlawfully inflated the bill for this procedure by

$1,827.41 by ignoring Ground Rule 5’s required reductions for procedures billed under CPT codes

29821 and 29825 (assuming, in the first place, that the surgery was necessary to address an

accident-related injury, which it was not).

       478.     As another example, Dowd charged Allstate for the arthroscopic surgery of the knee

for claimant L.B. (claim no. 0392815700) as follows:

     Date of          Place of Service        CPT Code          Amount              Amount
    Procedure                                                  Charged by           Actually
                                                                 Dowd              Permitted
                                                                                   Under Fee
                                                                                   Schedule
     1/8/2016          Glendale, NY            29880            $2,471.34          $2,471.34
                          11385
     1/8/2016          Glendale, NY            29876            $1,878.13           $939.06
                          11385
     1/8/2016          Glendale, NY            29877            $1,628.47             $0.00
                          11385
                                              TOTAL:            $5,977.94           $3,410.40


       479.     In the example above, Dowd unlawfully inflated the bill for this procedure by

$939.00 by ignoring Ground Rule 5’s required reductions for procedures billed under CPT codes


                                                    67
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 68 of 117 PageID #: 68



29876 and 29880, in addition to the improper charge of $1,628.47 as a result of the unbundling of

CPT code 29877 from CPT code 29880 (assuming, in the first place, that the surgery was necessary

to address an accident-related injury, which it was not).

       480.     By way of another example, Dowd charged Allstate for the arthroscopic shoulder

surgery of claimant C.J. (claim no. 0392722443) as follows:

     Date of         Place of Service       CPT Code             Amount             Amount
    Procedure                                                   Charged by          Actually
                                                                  Dowd             Permitted
                                                                                   Under Fee
                                                                                   Schedule
     2/5/2016          Glendale, NY            29827             $2,135.00         $2,134.65
                          11385
     2/5/2016          Glendale, NY            29823             $1,878.12          $939.06
                          11385
     2/5/2016          Glendale, NY            29825             $1,874.00          $936.77
                          11385
     2/5/2016          Glendale, NY            29824             $1,186.43          $593.21
                          11385
     2/5/2016          Glendale, NY            29821             $1,780.00          $889.82
                          11385
     2/5/2016          Glendale, NY            29826              $451.13           $451.21
                          11385
                                             TOTAL:              $9,304.68         $5,944.72


       481.     In the example above, Dowd unlawfully inflated the bill for this procedure by

$3,359.96 by ignoring Ground Rule 5’s required reductions for procedures billed under CPT codes

29823, 29824, 29825, 29826, and 29827 (assuming, in the first place, that the surgery was

necessary to address an accident-related injury, which it was not).

       482.     Because Dowd’s charges relating to surgical procedures purportedly provided to

Allstate claimants were charged in excess of the amount permitted under the Fee Schedule and

were purposely misrepresented, the charges submitted to Allstate in connection with these services

are not compensable under New York’s No-Fault laws.


                                                    68
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 69 of 117 PageID #: 69



       483.    To the extent that Allstate paid Dowd in reliance on the documents created and

submitted to Allstate by Dowd in connection with these surgical procedures provided to Dowd’s

patients, Allstate is entitled to recover all payments made to Dowd in connection with any such

procedures, including, but not limited to, those payments listed in Exhibit 3.

       484.    Moreover, to the extent that any of the charges submitted by Dowd to Allstate in

connection with these services remain unpaid (including, but not limited to, the claims identified

in the chart annexed at Exhibit 2), Allstate is under no obligation to make any payments to Dowd

in connection with those transactions because the underlying services and charges are not

compensable under New York’s No-Fault laws.

                       d.      Failure to Apply Required Reduction for Physician Assistant
                               Services

       485.    In nearly all instances in which Dowd was assisted during a surgical procedure, the

surgical assistant was a physician assistant. The correct modifier to be used under the Fee Schedule

when reporting such services performed by a physician assistant in assisting surgical procedures

is modifier -83.

       486.    However, Dowd routinely misrepresented the services performed by his physician

assistant by using modifier -80, which modifier is to be used for services performed by an assistant

surgeon.

       487.    Under Surgery Ground Rule 12(F) of the Fee Schedule, “[s]ervices of physician

assistants and nurse practitioners assisting during surgical procedures will be paid at two-thirds of

the surgical assistant percentage (16.0 percent). Physician assistants will receive 10.7 percent of

the total allowance for the surgical procedure.”




                                                     69
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 70 of 117 PageID #: 70



       488.    Not only did Dowd routinely fail to use the appropriate modifier to indicate that a

physician assistant assisted him in the surgical procedure, but he failed to apply the 10.7%

reduction applicable to the fees for such services.

       489.    For instance, Allstate claimant J.G. (claim no. 0382017275) underwent

arthroscopic shoulder surgery with Dowd on March 18, 2016. According to the operative report

for this procedure, Robert Riselvato, PA assisted in this procedure.

       490.    At all relevant times, Robert Riselvato was a physician assistant licensed in the

State of New York.

       491.    However, the bill submitted to Allstate for the March 18, 2016 procedure reports

Robert Riselvato, PA’s services using modifier -80.

       492.    By way of a representative example, Dowd improperly charged Allstate for Robert

Riselvato, PA’s services during the June 2, 2016 procedure for claimant J.T. (claim no.

0404225120) as follows:

    Date of           Place of       CPT Code          Amount              Total            10.7%
   Procedure          Service                         Charged by       Allowance for      Physician
                                                       Dowd for         Procedure        Assistant Fee
                                                       Assistant        Under Fee
                                                       Services          Schedule
    6/2/2016       Glendale, NY       29881-80          $402.65          $2,013.26          $215.42
                      11385
    6/2/2016       Glendale, NY       29876-80         $458.08           $939.06            $100.48
                      11385
    6/2/2016       Glendale, NY      29877-80,         $325.69             $0.00             $0.00
                      11385             59
                                     TOTAL:            $1,186.42         $2,952.32          $315.90


       493.    As set forth in the above chart, Dowd charged approximately $870.00 more than

the permissible charge for his physician assistant’s services under the Fee Schedule (assuming that

the underlying surgical procedure was compensable under the Fee Schedule, which it was not).


                                                      70
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 71 of 117 PageID #: 71



       494.     Similarly, Dowd charged Allstate for Robert Riselvato, PA’s services during the

November 20, 2016 procedure for claimant E.E. (0387317456) as follows:

    Date of           Place of       CPT Code        Amount              Total              10.7%
   Procedure          Service                       Charged by       Allowance for        Physician
                                                     Dowd for         Procedure          Assistant Fee
                                                     Assistant        Under Fee
                                                     Services          Schedule
   11/20/2015       Glendale, NY      29823-80        $375.62          $1,878.12            $200.96
                       11385
   11/20/2015       Glendale, NY      29825-80        $374.80            $936.77            $100.23
                       11385
   11/20/2015       Glendale, NY      29821-80        $356.00            $889.82             $95.21
                       11385
   11/20/2015       Glendale, NY      29826-80           $90.22          $451.13             $48.27
                       11385
                                      TOTAL:         $1,196.64          $4,155.84           $444.67


       495.     As set forth in the chart above, Dowd charged approximately $751.00 more than

the permissible charge for his physician assistant’s services under the Fee Schedule (assuming that

the underlying surgical procedure was compensable under the Fee Schedule, which it was not).

       496.     Therefore, by charging in excess of the Fee Schedule and failing to apply the 10.7%

reduction applicable to physician assistant services, Dowd routinely and improperly inflated his

bills for medically unnecessary and/or premature surgical procedures by hundreds of dollars.

       497.     Because Dowd’s charges relating to services purportedly provided to Allstate

claimants by his physician assistant(s) were charged in excess of the amount permitted under the

Fee Schedule and purposely misrepresented, the charges submitted to Allstate in connection with

these services are not compensable under New York’s No-Fault laws.

       498.     To the extent that Allstate paid Dowd in reliance on the documents created and

submitted to Allstate by Dowd in connection with such services provided to Dowd’s patients,




                                                    71
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 72 of 117 PageID #: 72



Allstate is entitled to recover all payments made to Dowd in connection with any such services,

including, but not limited to, those payments listed in Exhibit 3.

          499.   Moreover, to the extent that any of the charges submitted by Dowd to Allstate in

connection with these services remain unpaid (including, but not limited to, the claims identified

in the chart annexed at Exhibit 2), Allstate is under no obligation to make any payments to Dowd

in connection with those transactions because the underlying services and charges are not

compensable under New York’s No-Fault laws.

                        e.      Improper Billing for Follow-Up Visits Within Ninety Days of
                                Surgery

          500.   Dowd routinely billed for an examination of an established patient under CPT codes

99213 and 99214 following a patient’s surgery.

          501.   According to Surgery Ground Rule 1B of the Fee Schedule regarding “Package or

Global Fee Concept,” “[l]isted values for all surgical procedures include the surgery, local

infiltration, digital or regional block, and/or topical anesthesia when used and the normal follow-

up care for the period indicated in days in the column headed ‘FUD.’” (Emphasis added.).

          502.   The FUD column lists the follow-up days included in a surgical procedure’s global

charge.

          503.   In counting follow-up days, day one is the day of the surgery.

          504.   Where the FUD column contains the letter designation “ZZZ,” this indicates that

the service is an add-on service, and, therefore, is treated as in the global period of the primary

procedure that is billed in conjunction with the ZZZ service.

          505.   According to Surgery Ground Rule 6(A) regarding follow-up care or aftercare,

“[n]ormal postoperative care is included with all services assigned follow-up days of 0, 10, or 90.”




                                                     72
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 73 of 117 PageID #: 73



       506.    The CPT codes for the surgical procedures reported by Dowd have ninety (90)

assigned follow-up days in the column headed “FUD.” Examples of such codes include, but are

not necessarily limited to, those codes set forth in the chart below:

           CPT Code                           Description                      FUD
            29805                       Arthroscopy, shoulder,                 090
                                     diagnostic; with or without
                                            synovial biopsy
              29807                     Arthroscopy, shoulder,                 090
                                       surgical; repair of SLAP
                                                  lesion
              29821                     Arthroscopy, shoulder,                 090
                                        surgical; synovectomy;
                                                complete
              29822                     Arthroscopy, shoulder,                 090
                                   surgical; debridement, limited
              29823                     Arthroscopy, shoulder,                 090
                                         surgical; debridement,
                                                complete
              29824                     Arthroscopy, shoulder,                 090
                                             surgical; distal
                                      claviculectomy including
                                         distal articular surface
                                         (Mumford procedure)
              29825                     Arthroscopy, shoulder,                 090
                                        surgical; with lysis and
                                    resection of adhesions, with
                                       or without manipulation
              29826                     Arthroscopy, shoulder,    ZZZ (add-on procedure billed
                                     surgical; decompression of      with primary procedures
                                        subacromial space with    including, but not necessarily
                                     partial acromioplasty with   limited to, CPT codes 29806,
                                   coracoacromial ligament (i.e., 29807, 29821, 29822, 29823,
                                              arch) release               29824, 29825)
              29827                     Arthroscopy, shoulder,                 090
                                      surgical; with rotator cuff
                                                  repair
              29840                       Arthroscopy, wrist,                  090
                                     diagnostic, with or without
                                      synovial biopsy (separate
                                               procedure)
              29845                 Arthroscopy, wrist, surgical;              090
                                       synovectomy, complete


                                                     73
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 74 of 117 PageID #: 74



           CPT Code                          Description                         FUD
            29846                  Arthroscopy, wrist, surgical;                 090
                                     excision and/or repair of
                                      triangular fibrocartilage
                                     and/or joint debridement
              29870                      Arthroscopy, knee,                       090
                                    diagnostic, with or without
                                     synovial biopsy (separate
                                              procedure)
              29875                Arthroscopy, knee, surgical;                   090
                                    synovectomy, limited (eg,
                                      plica or shelf resection)
                                        (separate procedure)
              29876                Arthroscopy, knee, surgical;                   090
                                   synovectomy, major, two or
                                      more compartments (eg,
                                          medial or lateral)
              29877                Arthroscopy, knee, surgical;                   090
                                      debridement/shaving of
                                          articular cartilage
                                           (chondroplasty)
              29879                Arthroscopy, knee, surgical;                   090
                                        abrasion arthroplasty
                                      (includes chondroplasty
                                   where necessary) or multiple
                                      drilling or microfracture
              29880                Arthroscopy, knee, surgical;                   090
                                   with meniscectomy (medial
                                   AND lateral, including any
                                   meniscal shaving) including
                                      debridement/shaving of
                                          articular cartilage
                                     (chondroplasty), same or
                                     separate compartment(s),
                                           when performed
              29881                Arthroscopy, knee, surgical;                   090
                                   with meniscectomy (medical
                                     OR lateral, including any
                                          meniscal shaving)


       507.    The office visits for normal post-operative care billed by Dowd under CPT codes

99213 and 99214 often occurred within this ninety (90) day period, as illustrated in the chart below:



                                                     74
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 75 of 117 PageID #: 75



     Claimant            Claim No.         Date of Surgery      CPT Code       Date of Office
                                                                 (Office      Visit Under CPT
                                                                  Visit)             Code
                                                                                99213/99214
       A.P.             0461777500            10/14/2017            99213        11/29/2017
       T.E.             0500896815             8/10/2018            99213         8/13/2018
       R.A.             0505666115             7/23/2018            99213         7/30/2018
       A.A.             0507396223             8/10/2018            99213          9/6/2018
       J.T.             0404225120              6/2/2016            99213          6/8/2016
       M.B.             0329192686              7/7/2014            99214         8/20/2014
       D.M.             0296875586             9/20/2013            99213         9/25/2013
       B.L.             0416959146            10/19/2016            99213         11/2/2016
       B.L.             0416959146            10/19/2016            99213         12/7/2016
       C.J.             0392722443              2/5/2016            99213          3/3/2016
       L.B.             0392815700              1/8/2016            99213         1/21/2016
       M.M.             0422019745            10/27/2016            99213         11/9/2016
       R.C.             0423846500             11/4/2016            99213        11/18/2016
       S.S.             0428407050             11/2/2016            99213        12/14/2016
       S.S.             0428407050             11/2/2016            99213         1/11/2017


       508.     Therefore, Dowd was not entitled to reimbursement under the Fee Schedule for

follow-up visits within the ninety (90) days following the surgeries because this normal follow-up

care was included in the listed value for the surgical procedure.

       509.     Rather, such normal post-operative follow-up visits should have been reported

under CPT code 99024, which, according to the Fee Schedule, is used for a “[p]ostoperative

follow-up visit, normally included in the surgical package, to indicate that an evaluation and

management service was performed during a postoperative period for a reason(s) related to the

original procedure.”

       510.     Because Dowd’s charges relating to follow-up visits purportedly provided to

Allstate claimants were charged in excess of the amount permitted under the Fee Schedule and

were purposely misrepresented, the charges submitted to Allstate in connection with these services

are not compensable under New York’s No-Fault laws.



                                                    75
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 76 of 117 PageID #: 76



       511.    To the extent that Allstate paid Dowd in reliance on the documents created and

submitted in connection with these services, including those listed in Exhibit 6, Allstate is entitled

to recover all payments made to Dowd in connection with these services, including, but not limited

to, those payments listed in Exhibit 3.

       512.    Moreover, to the extent that any of the charges submitted by Dowd to Allstate in

connection with these services remain unpaid (including, but not limited to, the claims identified

in the chart annexed at Exhibit 6), Allstate is under no obligation to make any payments to Dowd

in connection with those transactions because the underlying services and charges are not

compensable under New York’s No-Fault laws.

                       f.      Improper Billing at Highest Regional Conversion Factor

       513.    As stated above, CPT codes are published annually by the AMA to facilitate the

efficient processing of medical charges by insurance carriers and other private and governmental

healthcare payors.

       514.    Reimbursement under the Fee Schedule is a function of the relative value units

(“RVU”) assigned to the CPT code. The RVU depends on (a) the physician work associated with

the procedure, (b) the practice expense associated with providing the service, and (c) the

malpractice expense.

       515.    The amount of the maximum charge permissible under the Fee Schedule is

calculated by multiplying the listed RVU by the applicable conversion factor.

       516.    There are four (4) categories of conversion factors corresponding to four (4) regions

in the State of New York as identified by zip code.

       517.    For each of the four (4) regional categories, there is a corresponding conversion

factor for certain sections of the Fee Schedule, including the Surgery section.



                                                      76
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 77 of 117 PageID #: 77



       518.    For example, effective December 1, 2010, the regional conversion factors for

Surgery for Regions III and IV is $210.71 and $229.04, respectively.

       519.    Dowd consistently bills using the higher conversion factor under the Fee Schedule

for Region IV, even if the surgical procedure was performed in a zip code located in Region III.

       520.    For example, Allstate claimant B.L. (claim no. 0416959146) underwent

arthroscopic shoulder surgery with Dowd on October 19, 2016 at St. Joseph’s Medical Center,

which is located in Yonkers, New York 10701.

       521.    Zip code 10701 is located in Region III under the Fee Schedule.

       522.    However, Dowd billed for the services performed on October 19, 2016 using the

conversion factor for Region IV.

       523.    By way of an example, the chart below illustrates the improper amounts billed by

Dowd for B.L.’s October 19, 2016 procedure:

  Date of         Location of       CPT Code        RVU          Amount           Conversion
 Procedure        Procedure                                    Charged by        Factor Used by
                                                                  Dowd               Dowd
 10/19/2016       Yonkers, NY         29823         8.20        $1,878.12           $229.04
                    10701
 10/19/2016       Yonkers, NY         29825         8.18        $1,874.00           $229.04
                    10701
 10/19/2016       Yonkers, NY         29821         7.77        $1,780.00           $229.04
                    10701
 10/19/2016       Yonkers, NY         29826         1.97         $451.13            $229.04
                    10701


       524.    As illustrated in the chart above, Dowd improperly billed using the higher

conversion factor for Region IV of $229.04 when the charges should have been calculated using

the regional conversion factor for Region III of $210.71.

       525.    The chart below lists additional representative examples of instances for which

Dowd submitted bills that improperly calculated the amounts charged for surgeries performed at

                                                   77
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 78 of 117 PageID #: 78



St. Joseph’s Medical Center using the regional conversion factor for Region IV rather than Region

III.

       Claimant Initials         Claim Number          Date of Procedure          Location of
                                                                                  Procedure
             A.A.                  0507396223                 8/10/2018        Yonkers, NY 10701
             S.S.                  0428407050                 11/2/2016        Yonkers, NY 10701
             I.B.                  0412602070                12/14/2016        Yonkers, NY 10701
             T.E.                  0500896815                 8/10/2018        Yonkers, NY 10701
             D.M.                  0436871156                 2/22/2017        Yonkers, NY 10701
             E.T.                  0475820882                12/29/2017        Yonkers, NY 10701
             E.A.                  0379704157                 2/17/2016        Yonkers, NY 10701
             R.O.                  0388975799                 3/16/2016        Yonkers, NY 10701
             O.R.                  0401445200                 3/30/2016        Yonkers, NY 10701
             W.B.                  0428407050                  1/4/2017        Yonkers, NY 10701
             R.G.                  0436883565                 1/11/2017        Yonkers, NY 10701
             I.T.                  0443505128                 4/19/2017        Yonkers, NY 10701
             R.G.                  0446635328                 5/17/2017        Yonkers, NY 10701
             J.V.                  0461218638                 8/23/2017        Yonkers, NY 10701
             R.S.                  0453754533                 9/20/2017        Yonkers, NY 10701
             J.Q.                  0462184664                11/10/2017        Yonkers, NY 10701
             J.W.                  0482031903                 1/26/2018        Yonkers, NY 10701
             T.S.                  0499435451                 5/25/2018        Yonkers, NY 10701


           526.     By billing for services rendered in Region III as if the services were rendered in

Region IV, Dowd intentionally misrepresented and inflated the amounts charged for these surgical

procedures.

           527.     Because Dowd’s charges relating to surgical procedures purportedly provided to

Allstate claimants at St. Joseph’s Medical Center were charged in excess of the amounts permitted

under the Fee Schedule and purposely misrepresented, the charges submitted to Allstate in

connection with these services are not compensable under New York’s No-Fault laws.

           528.     To the extent that Allstate paid Dowd in reliance on the documents created and

submitted to Allstate by Dowd in connection with such unlawfully charged surgical procedures

provided to Dowd’s patients, Allstate is entitled to recover all payments made to Dowd in


                                                        78
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 79 of 117 PageID #: 79



connection with any such procedures, including, but not limited to, those payments listed in Exhibit

3.

       529.    Moreover, to the extent that any of the charges submitted by Dowd to Allstate in

connection with these procedures remain unpaid (including, but not limited to, the claims identified

in the chart annexed at Exhibit 2), Allstate is under no obligation to make any payments to Dowd

in connection with those transactions because the underlying services and charges are not

compensable under New York’s No-Fault laws.

                       g.       Fraudulent Billing for Initial Examinations and Consultations

       530.    The initial examinations and consultations billed for by Dowd were an essential

component to his scheme to defraud Allstate through the performance of premature and medically

unnecessary surgical procedures and the dispensing of certain items of DME through his own

company following these surgeries.

       531.    In most cases, Dowd used these examinations and consultations to justify the

performance of—and charges for—premature and medically unnecessary arthroscopic procedures,

which Dowd then charged Allstate for even though he was not lawfully entitled to seek or collect

payment for these services.

       532.    However, Dowd’s charges for these services were false and fraudulent because the

examinations and consultations were always perfunctory and lacking the necessary substance to

bill at high level CPT codes.

       533.    Providers must correctly identify the procedure performed when seeking payment

under New York’s No-Fault laws.




                                                     79
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 80 of 117 PageID #: 80



       534.     Generally, the Fee Schedule’s reimbursement rates are determined by considering

the (a) physician work associated with the procedure, (b) the practice expense associated with

providing the service, and (c) the malpractice expense.

       535.     Reimbursement for medical services is directly proportionate to the level of the

CPT code billed (i.e., the higher the level of the CPT code billed, the greater amount of

reimbursement).

       536.     Billing a service at a higher level CPT code than actually performed, for the purpose

of receiving greater reimbursement, is an example of a fraudulent billing practice and such charges

are not compensable.

       537.     The invoices submitted to Allstate by Dowd included CPT codes for initial

examinations and consultations that were not performed consistently with the AMA’s CPT

requirements.

       538.     By creating, or causing the creation of, medical bills that included CPT codes, then

causing such invoices to be submitted to Allstate, Dowd represented to Allstate that the invoiced

medical services were performed in conformity with the AMA’s CPT guidelines.

       539.     However, many of the bills prepared and submitted by Dowd contained improper

and/or intentionally deceptive CPT codes.

       540.     In some cases, in reasonable reliance on the documentation submitted by Dowd,

Allstate made payments to Dowd for said medical services.

       541.     In other cases, Dowd has submitted invoices demanding payment for such services,

and such invoices remain unpaid or have been denied by Allstate.

       542.     For the reasons explained below, none of these initial examinations and

consultations were compensable under New York’s No-Fault law as represented by Dowd.



                                                     80
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 81 of 117 PageID #: 81



                                  i.   Initial Examinations/Office Visits

       543.    Dowd billed for initial patient examinations at high-level codes, including CPT

code 99204.

       544.    However, these charges were false and fraudulent because by using these CPT

codes, Dowd made several misrepresentations about the nature and extent of these examinations

and evaluations.

       545.    For example, any charges for examinations submitted under CPT code 99204 must

meet the criteria listed below:

                                                                  Medical        Face to Face
    CPT Code              History          Examination            Decision          Time
                                                                  Making
      99201          Problem Focused Problem Focused          Straight forward    10 minutes
      99202             Expanded        Expanded              Straight forward    20 minutes
                     Problem Focused Problem Focused
      99203              Detailed        Detailed            Low complexity       30 minutes
      99204           Comprehensive   Comprehensive             Moderate          45 minutes
                                                               complexity
      99205           Comprehensive       Comprehensive      High complexity      60 minutes


       546.    Therefore, a charge for an examination classified under CPT code 99204 must

necessarily include (a) a comprehensive history, (b) a comprehensive examination, and (c) medical

decision making of moderate complexity.

       547.    If any of the three (3) key components are not met, CPT code 99204 is not

supported.

       548.    In the case of such patient examinations, the factors considered to determine the

“complexity” of medical decision making when assigning a proper CPT code designation include:




                                                    81
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 82 of 117 PageID #: 82



      Type of Decision           Number of           Amount and/or                Risk of
         Making                 Diagnoses or        Complexity of Data        Complications
                                Management           To Be Reviewed          and/or Morbidity
                                  Options                                      or Mortality
      Straight forward            Minimal             Minimal or none             Minimal
      medical decision
     making (CPT 99201
         and 99202)
       Low complexity                Limited               Limited                  Low
       decision making
        (CPT 99203)
          Moderate                Multiple                Moderate                Moderate
     complexity medical
      decision making
        (CPT 99204)
       High complexity            Extensive               Extensive                 High
       decision making
        (CPT 99205)



       549.    To qualify for a given type of decision making, two (2) of the three (3) elements in

the table must be met or exceeded.

       550.    The presenting problem(s) warranting CPT code 99204 are also usually of moderate

severity.

       551.    Additionally, physicians typically spend forty-five (45) minutes of face-to-face

time with the patient and/or family when billing under CPT code 99204.

       552.    Because Dowd’s examinations were actually minimal and insubstantial, his

representations about the nature and extent of the services were false, and the charges based on

these misrepresentations were likewise false.

       553.    Indeed, several claimants testified that Dowd did not spend anywhere near forty-

five (45) minutes of face-to-face time with the claimant during the initial examination.




                                                    82
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 83 of 117 PageID #: 83



         554.   For instance, Dowd examined Allstate claimant E.E. (claim no. 0387317456), on

November 12, 2015, and then submitted charges to Allstate for this office visit under CPT code

99204.

         555.   Dowd examined E.E. at a clinic located at 2184 Flatbush Avenue, Brooklyn, New

York based upon the referral of another doctor who worked at the clinic.

         556.   According to E.E., the office visit with Dowd lasted “[f]or 15, 20 minutes.”

         557.   Dowd told E.E. that the surgery would be scheduled and performed and that E.E.

needed surgery because, according to Dowd, surgery was the only way that E.E.’s shoulder injury

would go away.

         558.   E.E.’s testimony about the nature and extent of the office visit demonstrates why

Dowd’s charge under CPT code 99204 was false whereas the exam was brief (less than half the

required time) and not complex (Dowd conducted a cursory exam and then simply told E.E. that

he was performing surgery).

         559.   Another claimant, M.W. (claim no. 0487033946), testified that she met with Dowd

at a clinic located at 318 Seguine Avenue, Staten Island, New York.

         560.   According to M.W., Dowd’s examination lasted only “ten, fifteen minutes.”

         561.   Consistent with M.W.’s statement, Dowd’s examination report for the February 16,

2018 office visit supports the cursory nature of the examination by providing only a brief four (4)

sentence summary of M.W.’s present condition.

         562.   Notably, Dowd’s examination report shows that M.W. did not report any past

medical history, allergies, or medications for Dowd’s consideration.

         563.   Dowd simply concluded the exam by making only two (2) diagnoses, including one

“possible” diagnosis.



                                                    83
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 84 of 117 PageID #: 84



         564.   Despite conducting a brief and minimal examination of M.W., Dowd submitted

charges to Allstate for this office visit under CPT code 99204.

         565.   M.W.’s testimony about the nature and extent of the February 16, 2018 office visit

demonstrates why Dowd’s charge under CPT code 99204 was false whereas the examination was

brief (less than half the required time) and not complex in terms of medical decision making (Dowd

did not document any complex data to be reviewed and then proceeded to make only a minimal—

and partially uncertain—diagnosis).

         566.   Additionally, Dowd examined Allstate claimant T.S. (claim no. 0477973119) on

November 7, 2017, and then submitted charges to Allstate for this office visit under CPT code

99204.

         567.   According to T.S., Dowd examined T.S. at the clinic located at 135-25F 79th Street,

Howard Beach, New York very briefly and he did not ask her any questions.

         568.   Consistent with T.S.’s description of Dowd’s cursory examination, Dowd’s

examination report for this office visit documented no past medical history, allergies, or

medications for T.S. and focused on her complaints of bilateral shoulder and knee pain.

         569.   Dowd simply concluded the examination by making only two (2) “possible”

diagnoses of internal derangement of the shoulders and right knee.

         570.   Even though Dowd’s examination of T.S. was exceedingly brief and lacked

necessary complexity, Dowd submitted charges to Allstate for this office visit under CPT code

99204.

         571.   T.S.’s testimony about the nature and extent of the November 7, 2017 office visit

demonstrates why Dowd’s charge under CPT code 99204 was false whereas the examination was

extremely brief and not complex in terms of scope of medical decision making (Dowd did not



                                                    84
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 85 of 117 PageID #: 85



document any complex data to be reviewed or, according to T.S., ask her any questions, and then

he proceeded to purport to diagnose T.S. with minimal—and uncertain—diagnoses).

       572.   Therefore, for these claimants, Dowd’s examinations did not support billing under

CPT code 99204 as the examinations did not include face-to-face time of forty-five (45) minutes,

a comprehensive history, or a comprehensive examination.

       573.   Accordingly, for these reasons, all of Dowd’s charges for such services are not

compensable as represented.

       574.   Indeed, the records submitted by Dowd regarding these office visits rather support

billing under either CPT code 99201 (for an examination with (a) a problem focused history, (b) a

problem focused examination, and (c) straightforward medical decision making) or CPT code

99202 (for an examination with (a) an expanded problem focused history, (b) an expanded problem

focused examination, or (c) low complexity of medical decision making).

       575.   For instance, the chart below illustrates representative examples of the inflated

amounts billed by Dowd for office visits that were not represented as performed:

 Claimant         Claim         Date of     Purported      Amount     CPT Code       Amount
                 Number         Exam         Place of       Billed    Supported      Actually
                                              Exam          Under       by the      Permitted
                                                             CPT       Record       Under the
                                                            Code                       Fee
                                                            99204                   Schedule
    B.L.       0416959146      7/27/2016      South        $180.00        99201       $64.07
                                             Setauket,
                                             NY 11720
    C.J.       0392722443       1/7/2016      South        $180.00        99201       $64.07
                                             Setauket,
                                             NY 11720
    L.B.       0392815700     12/21/2015     Glendale,     $148.69        99202       $79.90
                                             NY 11385
    J.T.       0404225120      5/25/2016     Glendale,     $148.69        99202       $79.90
                                             NY 11385
   M.M.        0422019745     10/13/2016     Glendale,     $148.69        99201       $64.07
                                             NY 11385

                                                  85
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 86 of 117 PageID #: 86



 Claimant         Claim           Date of     Purported      Amount      CPT Code        Amount
                 Number           Exam         Place of       Billed     Supported       Actually
                                                Exam          Under        by the       Permitted
                                                               CPT        Record        Under the
                                                              Code                         Fee
                                                              99204                     Schedule
    R.C.       0423846500       10/21/2016       Port        $148.69        99201         $64.07
                                              Jefferson,
                                              NY 11777
    S.S.       0428407050       10/26/2016    Yonkers,       $148.69        99202           $73.50
                                              NY 10701
    E.E.       0387317456       11/12/2015    Glendale,      $148.69        99202           $79.90
                                              NY 11385


       576.    During the relevant period, Dowd submitted and/or caused to be submitted, claims

to Allstate based on these records.

       577.    The chart annexed at Exhibit 7 identifies all of Dowd’s patients that purportedly

received initial examinations/office visits that were billed at the CPT code 99204 level.

       578.    Based on the medical documentation submitted by Dowd for each of the patients

identified in Exhibit 7, none of the billing containing charges for CPT code 99204 was warranted

because the medical documentation submitted to Allstate by the defendants for each of the patients

fails to meet the minimum threshold necessary to bill CPT code 99204.

       579.    Because the nature and extent of the examinations purportedly provided to the

patients identified in the chart annexed at Exhibit 7 were misrepresented, Dowd is not entitled to

collect payment for such services under New York’s No-Fault laws.

       580.    To the extent that Allstate paid Dowd in reliance on the documents created and

submitted in connection with these initial examinations/office visits, including, but not necessarily

limited to, those services listed in Exhibit 7, Allstate is entitled to recover all payments made to

Dowd in connection with these misrepresented services, including, but not limited to, those

payments listed in Exhibit 3.

                                                     86
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 87 of 117 PageID #: 87



       581.      Moreover, to the extent that any of the charges itemized in Exhibit 7 remain unpaid

or have been denied, Allstate is under no obligation to make any payments in connection with

those transactions because the charges submitted by Dowd in connection with these services are

not compensable under New York’s No-Fault laws for the reasons set forth above.

                                ii.    Initial Consultations

       582.      During the relevant period, Dowd routinely billed for initial consultations under

high level CPT code 99244.

       583.      However, Dowd’s use of CPT code 99244 when charging Allstate for these

consultations deliberately misrepresented the nature and extent of the services actually rendered.

       584.      The criteria used to assign the correct CPT code to an initial patient consultation

includes consideration of the following components:

                                                                   Medical         Face to Face
    CPT Code               History          Examination            Decision           Time
                                                                   Making
      99241           Problem Focused Problem Focused          Straight forward     15 minutes
      99242              Expanded        Expanded              Straight forward     30 minutes
                      problem focused problem focused
      99243               Detailed        Detailed             Low complexity       40 minutes
      99244            Comprehensive   Comprehensive              Moderate          60 minutes
                                                                 complexity
      99245            Comprehensive       Comprehensive       High complexity      80 minutes


       585.      Thus, a provider may only charge for consultations under CPT code 99244 if they

include (a) a comprehensive history, (b) a comprehensive examination, (c) medical decision

making of “moderate complexity,” and (d) face-to-face time of either sixty (60) or eighty (80)

minutes.

       586.      The presenting problems warranting CPT code 99244 usually are of moderate to

high severity.


                                                     87
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 88 of 117 PageID #: 88



       587.    The factors considered to determine the “complexity” of medical decision making

when assigning a proper CPT code designation include:

      Type of Decision           Number of           Amount and/or                Risk of
         Making                 Diagnoses or        Complexity of Data        Complications
                                Management           To Be Reviewed          and/or Morbidity
                                  Options                                      or Mortality
       Straight forward           Minimal             Minimal or none             Minimal
       medical decision
        making (CPT
        99241-99242)
       Low complexity              Limited                 Limited                  Low
       decision making
        (CPT 99243)
          Moderate                Multiple                Moderate                Moderate
     complexity medical
      decision making
        (CPT 99244)
       High complexity            Extensive               Extensive                 High
       decision making
        (CPT 99245)



       588.    As with examinations, to qualify for a given type of decision making when charging

for consultations, providers must meet or exceed two (2) of the three (3) elements in the table set

forth above.

       589.    Because Dowd’s consultations were actually cursory and insubstantial, Dowd’s

representations about the nature and extent of the services were false, and the charges based on

these representations were likewise false.

       590.    The chart annexed at Exhibit 8 identifies all of Dowd’s patients that purportedly

received consultations that were billed at the CPT code 99244 level.

       591.    Based upon the medical documentation submitted by Dowd for each of the patients

identified in Exhibit 8, none of the billing containing charges for CPT code 99244 was warranted,

                                                    88
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 89 of 117 PageID #: 89



whereas Dowd’s medical documentation for each of the patients fails to meet the minimum

threshold necessary to bill CPT code 99244.

       592.    Dowd failed to document the necessary history and examination required by CPT

code 99244.

       593.    For instance, Dowd conducted an initial consultation of Allstate claimant B.N.

(claim no. 0297191116) on September 11, 2013 at which B.N. complained of injuries to his right

shoulder, neck, and back.

       594.    Notably, Dowd’s examination report shows that B.N. did not have any medical

history, allergies, or medications that necessitated further discussion and consideration by Dowd

at the consultation.

       595.    Dowd’s consultation report indicates that his examination of B.N. was limited to

B.N.’s presenting issues regarding the right shoulder, neck, and back.

       596.    Dowd concluded his examination report by diagnosing B.N. with cervical sprain,

lumbar sprain, and right shoulder impingement syndrome.

       597.    Therefore, Dowd’s examination report for B.N.’s September 11, 2013 consultation

demonstrates why Dowd’s charge under CPT code 99244 was false whereas Dowd’s

straightforward and problem-focused examination of B.N. was not accompanied by a

comprehensive history, a comprehensive examination, or a moderate amount or complexity of data

to be reviewed to warrant use of this high-level code.

       598.    Dowd conducted an initial consultation of Allstate claimant P.G. (claim no.

0331726737) on August 8, 2014 for complaints of right shoulder pain following a motor vehicle

accident on June 17, 2014.




                                                    89
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 90 of 117 PageID #: 90



        599.    Dowd’s report of this consultation for P.G. does not identify any past medical

history, past surgical history, or allergies.

        600.    Further, following a brief description of his physical examination of P.G.’s right

shoulder, Dowd’s report includes a diagnosis limited to only right shoulder derangement with

rotator cuff tear.

        601.    Therefore, Dowd’s report for P.G.’s August 8, 2014 consultation demonstrates that

Dowd falsely submitted charges to Allstate under CPT code 99244 for a straight-forward and

problem-focused consultation whereas Dowd’s report does not reflect a sufficiently

comprehensive examination with moderate complexity of medical decision making including

multiple diagnoses (Dowd made just one diagnosis for P.G.) or a moderate amount or complexity

of data to be reviewed (Dowd did not identify any past medical history, past surgical history, or

allergies for P.G.) to justify use of such a high-level code.

        602.    Dowd also performed an initial consultation for Allstate claimant C.M. (claim no.

0337860621) on September 17, 2014 for C.M.’s injuries to his knees, shoulders, and lower back

following a motor vehicle accident.

        603.    Dowd’s report for this September 17, 2014 consultation identified no past medical

history, no allergies, and no medications for C.M. requiring Dowd’s consideration.

        604.    Following a brief description of his physical examination of C.M.’s shoulders and

knees, Dowd reported diagnoses of bilateral knee internal derangements greater in the left knee

and bilateral shoulder contusions with possible internal derangements.

        605.    Nonetheless, Dowd falsely billed for C.M.’s September 17, 2014 consultation

under CPT code 99244 even though Dowd’s initial consultation report for the September 17, 2014




                                                      90
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 91 of 117 PageID #: 91



consultation simply does not reflect the comprehensiveness of exam and severity of the presenting

problem necessary to warrant billing under CPT code 99244.

       606.    Indeed, Dowd’s report for the September 17, 2014 initial consultation of C.M.

actually depicts a straightforward and problem-focused examination that did not warrant a charge

under CPT code 99244 because this consultation did not include a comprehensive history, a

comprehensive examination, a moderate amount or complexity of data to be reviewed, and a

moderate risk of complications to warrant use of this high-level code.

       607.    Accordingly, for these reasons, all of Dowd’s charges for such services are not

compensable as represented.

       608.    Indeed, the records submitted by Dowd regarding these office visits would be more

accurately represented through CPT codes with much less stringent requirements, including CPT

code 99241, the requirements of which include (a) a problem focused history, (b) a problem

focused examination, and (c) straightforward medical decision making.

       609.    During the relevant period, Dowd submitted, and/or caused to be submitted, claims

to Allstate based on these records.

       610.    Because the nature and extent of the consultations purportedly provided to the

patients identified in the chart annexed at Exhibit 8 were misrepresented, Dowd is not entitled to

collect payment for such services under New York’s No-Fault laws.

       611.    To the extent that Allstate paid Dowd in reliance on the documents created and

submitted in connection with these consultations, including, but not necessarily limited to, those

services listed in Exhibit 8, Allstate is entitled to recover payments made to Dowd in connection

with the consultations, including, but not limited to, those payments listed in Exhibit 3.




                                                     91
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 92 of 117 PageID #: 92



       612.    Moreover, to the extent that any of the charges itemized in Exhibit 8 remain unpaid

or have been denied, Allstate is under no obligation to make any payments in connection with

those transactions because the charges submitted by Dowd in connection with these services are

not compensable under New York’s No-Fault laws for the reasons set forth above.

       D.      TRIBOROUGH ORTHOPEDICS’ HIGH PROFITS FROM CPM AND CTU RENTALS

       613.    Dowd’s unlawful self-referrals to Triborough Orthopedics for the dispensing of

CPM and CTU devices were motivated by the substantial profits that could be realized through

the rental of unnecessary CPM and CTU devices in connection with his surgery patients.

       614.    As illustrated in the chart attached as Exhibit 4, Triborough Orthopedics routinely

billed Allstate under Healthcare Common Procedure Coding System (HCPCS) codes E0935 for

CPM devices for the knee only, E0936 for CPM devices for use other than the knee, and E0236

for a pump for a water circulating pad.

       615.    Triborough Orthopedics owns the CPM and CTU devices, and when Dowd

prescribes these devices to his surgery patients, Triborough Orthopedics provides the devices to

patients on a rental basis and then charges Allstate for the rental fees.

       616.    Triborough Orthopedics charges Allstate a daily rate for the rental of the CPM and

CTU devices.

       617.    For the CPM device designed for the knee (E0935), Triborough Orthopedics

charged Allstate a rental rate of $75 per day.

       618.    Because Dowd typically orders the use of CPM devices for forty-two (42) days,

Triborough Orthopedics was able to charge Allstate a total of $3,150 for the rental of each CPM

device for the knee.




                                                      92
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 93 of 117 PageID #: 93



       619.    According to Triborough Orthopedics’ own records, it pays $3,825.00 to purchase

each knee CPM device (a Spectra knee CPM).

       620.    Dowd’s motivation for prescribing these devices to many of his surgery patients is

clear—given the acquisition costs, Dowd, through Triborough Orthopedics, is able to recoup the

entire purchase price (and more) through the first two (2) prescriptions, thus allowing him to reap

pure profit from every subsequent prescription.

       621.    Indeed, the amounts that Triborough Orthopedics charges to Allstate for the rental

of CPM devices for the knee are grossly excessive when compared to the amounts for which

similar devices could be rented by members of the general public.

       622.    For instance, a comparable CPM device for the knee is available for a six (6)-week

rental to the general public at rates ranging from $775 ($18.45 per day) to $998 ($23.76 per day).

       623.     In contrast, Triborough Orthopedics charged Allstate for CPM devices for the knee

at a rate of $3,150 ($75 per day), which represents a substantial mark-up of more than $2,000 per

device over and above the amounts at which a similar device is available for rental for a six (6)-

week time period by the general public.

       624.    For the CPM device designed for the shoulder (E0936), Triborough Orthopedics

charged Allstate a rental rate of $85 per day.

       625.    Because Dowd typically orders the use of these shoulder CPM devices for forty-

two (42) days, Triborough Orthopedics was able to charge Allstate a total of $3,570 for the rental

of each shoulder CPM device.

       626.    According to Triborough Orthopedics’ own records, it pays $5,200 to purchase

each device (an OptiFlex shoulder CPM).




                                                    93
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 94 of 117 PageID #: 94



       627.    As with the knee CPM devices, Dowd, through Triborough Orthopedics, is able to

recoup the entire purchase price (and more) after only two (2) prescriptions thus allowing Dowd

to reap pure profit from every subsequent prescription.

       628.    Indeed, the amounts that Triborough Orthopedics charges to Allstate for the rental

of shoulder CPM devices are grossly excessive when compared to the amounts for which similar

devices could be rented by members of the general public.

       629.    For instance, a comparable shoulder CPM device is available for a six (6)-week

rental to the general public at a rate of $1,275 ($30.36 per day).

       630.     In contrast, Triborough Orthopedics charged Allstate for shoulder CPM devices at

a rate of $3,570 ($85 per day), which represents a substantial mark-up of more than $2,000 per

device over and above the amounts at which a similar device is available for rental for a six (6)-

week time period to the general public.

       631.    For the CTU devices (E0236) given to patients for post-surgery icing, Triborough

Orthopedics charged Allstate a rental rate of $21 per day.

       632.    Dowd always ordered that the patients use the CTU devices for fourteen (14) days,

which allowed Triborough Orthopedics to bill Allstate a total of $294 for each CTU rental.

       633.    According to Triborough Orthopedics’ own documents, it typically pays $450 to

purchase each CTU device.

       634.    Just like the CPM devices, Dowd, through Triborough Orthopedics, is able to

recoup the entire purchase price of the CTU device (and more) after only two (2) prescriptions,

thus giving Dowd yet another way to reap substantial profits from his prescription of these largely

unnecessary and overly costly devices.




                                                     94
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 95 of 117 PageID #: 95



        635.    Overall, the profits derived from Dowd’s unnecessary and excessive DME

prescriptions, and Triborough Orthopedics’ fulfillment of those prescriptions—prescriptions that

were the product of unlawful self-referrals—helped fuel the success of this scheme.

        636.    The defendants further profited from their DME scheme by charging Allstate for

the delivery of the devices to the claimants’ homes.

        637.    In addition to dispensing and charging for the DME that had been prescribed by

Dowd, Triborough Orthopedics also charged Allstate $200 for the delivery of post-operative

rehabilitation equipment to the residence of the patient.

        638.    The delivery services were billed under CPT code E1399, which is a code reserved

for miscellaneous DME.

        639.    However, under 12 N.Y.C.R.R. § 442.2(c), which section governs the Fee Schedule

for durable medical goods, “[t]he maximum permissible charge for the purchase of durable

medical equipment, medical/surgical supplies, and orthotic and prosthetic appliances and the

maximum permissible monthly rental charge for such equipment, supplies, and services provided

on a rental basis as set forth in subdivisions (a) and (b) of this section are payment in full and there

are no separate and/or additional payments for shipping, handling, and delivery.”

        640.    Therefore, Triborough Orthopedics’ delivery fee charges are unlawful, and Allstate

has no legal obligation to pay Triborough Orthopedics for these services.

VI.     SPECIFIC ALLEGATIONS OF MAIL FRAUD RACKETEERING ACTIVITY

        641.    Throughout the course of this scheme, Dowd and Triborough Orthopedics, along

with other persons working at their direction and/or on their behalf, created, prepared, and

submitted (or caused to be created, prepared, and submitted) false medical documentation and

intentionally violated the law of the United States by devising, and intending to devise, schemes



                                                      95
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 96 of 117 PageID #: 96



to defraud and obtain money and property by means of false and fraudulent pretenses in

representations, and by placing, or causing to be placed, in a post office and/or authorized

depository for mail matter, things to be sent and delivered by the United States Postal Service, in

violation of 18 U.S.C. § 1341 (mail fraud) for the purpose of executing, or attempting, such

fraudulent schemes.

       642.    Unless otherwise pled to the contrary, all documents, notes, reports, health

insurance claim forms, medical diagnoses, CPT Code tally sheets, referrals, letters, and requests

for payments in connection with the insurance claims referenced throughout this pleading traveled

through the U.S. Mail.

       643.    Every automobile insurance claim detailed within, involved at least one use of the

U.S. Mail, including the mailing of, among other things, the notice of claim, initial policies,

insurance payments, claims settlement checks and the return of the cancelled settlement drafts to

the financial institution(s) from which the draft(s) were drawn, as well as return of settlement draft

duplicates to the insurance carrier’s home office for filing.

       A.      TRIBOROUGH ORTHOPEDICS ENTERPRISE

       644.    Dowd (and/or other persons working at Dowd’s direction and/or on Dowd’s behalf)

either personally used the U.S. Mail to further this fraudulent scheme by causing Triborough

Orthopedics’ invoices and other claim submission documents to be mailed to Allstate and/or the

claimants or their counsel, and/or acted with knowledge that the use of the U.S. Mail would follow

in the ordinary course of business.

       645.    Dowd (and/or other persons working at Dowd’s direction and/or on Dowd’s behalf)

caused Triborough Orthopedics to falsely certify that it was, in all respects, eligible to be




                                                     96
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 97 of 117 PageID #: 97



reimbursed under New York’s No-Fault laws each time that Triborough Orthopedics mailed

demands for payment (i.e., invoices) or other claim submission documents to Allstate.

       646.    During the entire course of this scheme, Triborough Orthopedics was completely

ineligible for No-Fault reimbursement under New York law because the services that it provided

to Allstate claimants were the product of unlawful self-referrals between Dowd and Triborough

Orthopedics.

       647.    Triborough   Orthopedics    was    also   completely   ineligible   for   No-Fault

reimbursement under New York law because the devices were unwarranted, unneeded, and not

medically necessary, and because Triborough Orthopedics’ delivery charges relating to this

unnecessary DME were also not compensable.

       648.    Therefore, because (a) Triborough Orthopedics was not lawfully eligible to seek or

collect No-Fault benefit payments, (b) Dowd (and/or other persons working at Dowd’s direction

and/or on Dowd’s behalf) caused Triborough Orthopedics to seek No-Fault reimbursement from

Allstate (even through Triborough Orthopedics was not entitled to such reimbursement), and (c)

Triborough Orthopedics used the U.S. Mail to seek reimbursement, it is clear that Dowd committed

mail fraud.

       649.    At all relevant times, Dowd knew that Triborough Orthopedics, a patient, a

claimant, an insurance carrier, patient’s attorney, other medical provider, and/or Allstate would

use the U.S. Mail in connection with each of the fraudulent claims, including issuing payments

based upon documentation mailed by Triborough Orthopedics.

       650.    Allstate estimates that the unlawful operation of the Triborough Orthopedics

enterprise generated hundreds of mailings. A table highlighting selected examples of mailings




                                                   97
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 98 of 117 PageID #: 98



made in furtherance of this scheme is annexed at Exhibit 9 and incorporated by reference as if set

forth in its entirety.

VII.    SPECIFIC ALLEGATIONS OF FRAUDULENT CONCEALMENT AND
        MATERIAL MISREPRESENTATIONS REGARDING THE DEFENDANTS’ NO-
        FAULT REIMBURSEMENT ELIGIBILITY

        651.     At all relevant times, Dowd purposely and falsely certified that he and his company

Triborough Orthopedics, were, in all respects, eligible to be reimbursed under New York’s No-

Fault laws as a means to induce Allstate to promptly pay charges related to surgical procedures,

durable medical equipment, and other healthcare services purportedly provided to Allstate

claimants.

        652.     Indeed, Dowd attested (or caused the attestation) to the medical necessity of the

services and/or equipment that he (or persons under his direction and control) allegedly performed

and/or provided in connection with Dowd’s patients, as well as the validity of the charges for such

services.

        653.     Because Dowd was responsible for (a) charging Allstate for healthcare services that

were not rendered as represented, (b) performing, and submitting (or causing the submission of)

charges for, premature and/or medically unnecessary surgical procedures, (c) performing, and

submitting (or causing the submission of) charges for, surgical procedures that were not causally

related to the underlying accident, (d) prescribing certain items of medically unnecessary durable

medical equipment to be dispensed by his own company, Triborough Orthopedics, without

lawfully disclosing his ownership interest in Triborough Orthopedics to Dowd’s patients, (e)

preparing, and submitting (or causing the submission of), letters of medical necessity and/or

rebuttals to Allstate in support of the charges for premature and/or medically unnecessary surgical

procedures and post-operative durable medical equipment purportedly dispensed by Triborough



                                                     98
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 99 of 117 PageID #: 99



Orthopedics, and (f) submitting (or causing the submission of) charges to Allstate for surgical

procedures, durable medical equipment, and/or other healthcare services in violation of the

applicable Fee Schedule, Dowd and/or Triborough Orthopedics falsely claimed eligibility for No-

Fault reimbursement each and every time that the defendants sought No-Fault reimbursement from

Allstate.

        654.    As alleged above, Dowd (or those persons working under his control) created and

submitted to Allstate No-Fault claim reimbursement documents and demands for payment relative

to surgical procedures, durable medical equipment, and other healthcare services that were (a)

unlawful, (b) fraudulently reported, (c) completely unnecessary, (d) premature, (e) not causally

related to the underlying accident, (f) falsely charged, and/or (g) not actually provided as

represented.

        655.    Such conduct is unlawful, and rendered each claim non-compensable under New

York’s No-Fault laws.

        656.    Many of the false, fraudulent, and unlawful acts are not readily evidenced within

the four corners of the documents submitted to Allstate by these defendants and upon which

Allstate relied in adjusting the claims and tendering payment in connection with each discrete

patient claim at issue in this matter.

        657.    Claims under New York’s No-Fault laws can only be submitted, and reimbursed,

for services that were provided in accord with all applicable New York state licensing

requirements.

        658.    Thus, every time that Dowd (along with individuals working under his control)

submitted, or caused Triborough Orthopedics to submit, No-Fault reimbursement demands to

Allstate, Dowd (and those individuals working under his control) necessarily certified that he



                                                   99
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 100 of 117 PageID #: 100



and/or Triborough Orthopedics was, in all respects, eligible to be reimbursed under New York’s

No-Fault laws.

       659.      Dowd’s purposeful concealment of his and Triborough Orthopedics’ lack of

eligibility for No-Fault reimbursement allowed the scheme to continue undetected.

       660.      Specifically, Dowd undertook steps to prevent detection of his scheme by, among

other things, (a) misrepresenting the actual location where he provided services to his patients in

medical documentation and bills submitted to Allstate, (b) failing to provide complete responses

to Allstate’s requests for documents, including requests for copies of agreements that Dowd

entered into for the purchase, lease, sublease, licensing, or rental of office space, despite the known

existence of at least one such agreement, and (c) submitting letters of medical necessity and

rebuttals to Allstate on behalf of himself and Triborough Orthopedics falsely attesting to the

medical necessity of the services provided to Allstate insureds, as well as the propriety of the

amounts charged therefor.

       661.      Therefore, Allstate—even acting with reasonable diligence—could not possibly

have discovered the nature and extent of Dowd’s and Triborough Orthopedics’ material

misrepresentations to Allstate.

       662.      Consequently, the full extent of Dowd’s and Triborough Orthopedics’ fraudulent

and unlawful acts was not, and could not have been, known to Allstate until shortly before it

commenced this action.

VIII. ALLSTATE’S JUSTIFIABLE RELIANCE

       663.      Each claim submitted to Allstate by or on behalf of Dowd and Triborough

Orthopedics was verified pursuant to Insurance Law § 403.




                                                     100
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 101 of 117 PageID #: 101



       664.      At all relevant times, Dowd, as a licensed physician, was legally and ethically

obligated to act with honesty and integrity in connection with his provision of, and billing for,

healthcare services.

       665.      To induce Allstate to promptly pay Dowd’s and Triborough Orthopedics’ invoices

for services rendered or DME provided to patients, the defendants submitted (or caused to be

submitted) to Allstate NF-3 forms, HCFA-1500 forms, or CMS-1500 forms certifying that Dowd

and Triborough Orthopedics were eligible to be reimbursed under New York’s No-Fault laws.

       666.      Further, to induce Allstate to promptly pay the non-compensable charges for the

evaluations, surgeries, DME, and other professional healthcare services purportedly provided to

patients of Dowd and Triborough Orthopedics, the defendants hired attorneys and law firms to

pursue collection of the fraudulent and/or otherwise non-compensable charges from Allstate.

These attorneys and law firms routinely file time-consuming and expensive lawsuits and

arbitration matters against Allstate in the event that Dowd’s and Triborough Orthopedics’ invoices

are not promptly paid in full.

       667.      Allstate is under a statutory and contractual obligation to promptly and fairly

process claims within thirty (30) days. The facially valid documents submitted to Allstate in

support of the fraudulent charges at issue, combined with the material misrepresentations described

above, were designed to, and did, cause Allstate to justifiably rely on them.

       668.      At all relevant times, as alleged above, the defendants concealed from Allstate the

truth regarding Dowd’s and Triborough Orthopedics’ reimbursement eligibility under New York’s

No-Fault laws.




                                                    101
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 102 of 117 PageID #: 102



        669.    Acting in reasonable reliance on these misrepresentations, Allstate was induced to

make payment to Dowd and Triborough Orthopedics to its detriment—payments that were funded

with the No-Fault insurance benefits that were available to each Allstate claimant.

        670.    Allstate would not have made any of these payments to Dowd and Triborough

Orthopedics had the defendants provided true and accurate information about Dowd’s and

Triborough Orthopedics’ reimbursement eligibility under New York’s No-Fault laws, including

the necessity of the evaluations, surgeries, DME, and other professional healthcare services

purportedly provided to patients of Dowd and Triborough Orthopedics.

        671.    As a result of the defendants’ conduct, Allstate has been forced to make substantial

payments in reasonable reliance on the defendants’ false healthcare documentation and false

representations regarding the defendants’ eligibility for reimbursement under New York’s No-

Fault laws.

        672.    Because the defendants actively concealed their fraudulent conduct from Allstate,

Allstate did not discover, and could not have reasonably discovered, that it had been damaged by

the defendants’ fraudulent conduct until shortly before it filed this Complaint.

IX.     DAMAGES

        673.    The defendants’ pattern of fraudulent conduct injured Allstate in its business and

property by reason of the aforesaid violations of state and federal law. Although it is not necessary

for Allstate to calculate damages with specificity at this stage in the litigation (whereas Allstate’s

damages continue to accrue), Allstate’s injury includes, but is not limited to, compensatory

damages for payments wrongfully made by Allstate to Dowd and Triborough Orthopedics in

connection with claims made under New York’s No-Fault laws, the exact amount to be determined

at trial, including:



                                                    102
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 103 of 117 PageID #: 103



               (a) Payments made to Dowd totaling at least $985,094.00, the exact amount to be
                   determined at trial. The chart at Exhibit 3 and incorporated herein as if set forth
                   in its entirety, identifies Allstate’s payments to Dowd in connection with first-
                   party (“No-Fault”) claims determined to be false, fraudulent, and not
                   compensable as of the filing of this Complaint.

               (b) Payments made to Triborough Orthopedics, P.C. totaling at least $269,175.00,
                   the exact amount to be determined at trial. The chart as Exhibit 5 and
                   incorporated herein as if set forth in its entirety, identifies Allstate’s payments
                   to Triborough Orthopedics, P.C. in connection with first-party (“No-Fault”)
                   claims determined to be false, fraudulent, and not compensable as of the filing
                   of this Complaint.

X.     CAUSES OF ACTION

                                           COUNT I
                              VIOLATIONS OF 18 U.S.C. § 1962(c)
                              TRIBOROUGH ORTHOPEDICS, P.C.
                                (Against Andrew J. Dowd, M.D.)

       674.    Allstate re-alleges, re-pleads, and incorporates by reference the allegations set forth

in paragraphs 1-673 as if set forth fully herein.

       675.    Triborough Orthopedics, P.C. (“Triborough Orthopedics”) constitutes an

enterprise, as defined in 18 U.S.C. § 1961(4), engaged in, and the activities of which affect,

interstate commerce.

       676.    Defendant Andrew J. Dowd, M.D. (“Dowd” or “Count I Defendant”) participated

in the operation and management of the Triborough Orthopedics enterprise during the course of

this scheme, and, in connection with each of the claims identified in or subject to plaintiffs’

Complaint, intentionally caused to be prepared and mailed false medical documentation in

connection with Allstate insurance claims, or knew that such false medical documentation would

be mailed in the ordinary course of Triborough Orthopedics’ business, or should have reasonably

foreseen that the mailing of such false medical documentation by Triborough Orthopedics would

occur, in furtherance of the scheme to defraud.



                                                    103
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 104 of 117 PageID #: 104



        677.    The Count I Defendant employed, knew, or should have foreseen two (2) or more

mailings to demand and receive payment from Allstate on certain dates, including, but not limited

to, those dates identified in the chart at Exhibit 9.

        678.    Among other things, NF-3 forms, HCFA-1500 forms, CMS-1500 forms, medical

billing invoices, medical reports, applications for insurance, and premium checks were routinely

delivered to Allstate through the U.S. Mail.

        679.    Policies of insurance were delivered to insureds through the U.S. Mail.

        680.    Payments to Triborough Orthopedics traveled through the U.S. Mail.

        681.    As documented above, the Count I Defendant repeatedly and intentionally

submitted NF-3 forms, HCFA-1500 forms, and/or CMS-1500 forms and other medical

documentation to Allstate for items of durable medical equipment and related services that were

purportedly provided by Triborough Orthopedics, to collect payment from Allstate under the

Personal Injury Protection benefits portion of the Allstate policies and applicable New York No-

Fault laws.

        682.    As a result of, and in reasonable reliance upon these misleading documents and

misrepresentations, Allstate, by its agents and employees, issued drafts to Triborough Orthopedics

for the benefit of the Count I Defendant that it would not otherwise have paid.

        683.    The Count I Defendant’s pattern of fraudulent claims, each appearing legitimate on

their face, also prevented Allstate from discovering the fraudulent scheme for a long period of

time, thus enabling the scheme to continue without being detected.

        684.    The facts set forth above constitute indictable offenses pursuant to 18 U.S.C. § 1341

(mail fraud).




                                                        104
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 105 of 117 PageID #: 105



       685.    By mailing numerous fraudulent claims in an ongoing scheme, the Count I

Defendant engaged in a pattern of racketeering activity within the meaning of 18 U.S.C. § 1962(c).

       686.    The activities alleged in this case had the direct effect of causing funds to be

transferred from Allstate to Triborough Orthopedics for the benefit of the Count I Defendant.

       687.    The Count I Defendant participated in the conduct of the Triborough Orthopedics

enterprise through a pattern of racketeering activities.

       688.    Allstate is a “person” as defined by 18 U.S.C. § 1961(3), injured in its business or

property by reason of the Count I Defendant’s conduct.

       689.    The Count I Defendant’s conduct in violation of 18 U.S.C. § 1962(c) was the direct

and proximate cause of Allstate’s injury.

       690.    Allstate (and all plaintiffs individually) is in the business of writing insurance and

paying claims in the State of New York.

       691.    Insurance fraud schemes practiced here and elsewhere have a deleterious impact on

Allstate’s overall financial well-being and adversely affect insurance rates.

       692.    By virtue of the Count I Defendant’s violations of 18 U.S.C. § 1962(c), Allstate is

entitled to recover from him three times the damages sustained by reason of the claims submitted

by him, and others acting in concert with him, together with the costs of suit, including reasonable

attorney’s fees.

                                          COUNT II
                                   COMMON-LAW FRAUD
                                (Against Andrew J. Dowd, M.D.)

       693.    Allstate re-alleges, re-pleads, and incorporates by reference the allegations set forth

in paragraphs 1-673 as if set forth fully herein.




                                                    105
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 106 of 117 PageID #: 106



          694.   Defendant Andrew J. Dowd, M.D. (“Count II Defendant”) intentionally defrauded

Allstate through his submission of charges for surgical procedures and other services that were

medically unnecessary, premature, not causally related to the underlying motor vehicle accident,

falsely charged, and/or not rendered as represented.

          695.   The Count II Defendant’s scheme to defraud Allstate was reliant upon a succession

of material misrepresentations of fact that Andrew J. Dowd, M.D. was entitled to receive No-Fault

reimbursement under New York law.

          696.   These misrepresentations of fact by the Count II Defendant included, but were not

limited to, the material misrepresentations of fact made in the Count II Defendant’s reports,

invoices, and collection documentation.

          697.   The Count II Defendant’s representations were false or required disclosure of

additional facts to render the information furnished not misleading.

          698.   These misrepresentations were intentionally made by the Count II Defendant in

furtherance of his scheme to defraud Allstate by submitting claims for payment of No-Fault

insurance benefits.

          699.   The Count II Defendant’s misrepresentations were known to be false from the onset

and were made for the purpose of inducing Allstate to make payments for claims that were not

legitimate.

          700.   Allstate reasonably relied, to its detriment, upon the Count II Defendant’s material

misrepresentations concerning Andrew J. Dowd, M.D.’s eligibility to receive No-Fault

reimbursement in paying numerous bills for healthcare expenses pursuant to No-Fault insurance

claims.




                                                     106
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 107 of 117 PageID #: 107



       701.    Allstate’s damages include, but are not necessarily limited to, No-Fault benefit

payments made by Allstate to the Count II Defendant totaling at least $985,094.00 for which the

Count II Defendant was not eligible to receive under New York’s No-Fault laws.

                                           COUNT III
                                    COMMON-LAW FRAUD
                 (Against Triborough Orthopedics, P.C. and Andrew J. Dowd, M.D.)

       702.    Allstate re-alleges, re-pleads, and incorporates by reference the allegations set forth

in paragraphs 1-673 as if set forth fully herein.

       703.    Defendants Triborough Orthopedics, P.C. and Andrew J. Dowd, M.D.

(collectively, “Count III Defendants”) did conspire to defraud Allstate through the unlawful self-

referrals of Andrew J. Dowd, M.D.’s patients to Triborough Orthopedics, P.C. for the provision of

items of medically unnecessary durable medical equipment.

       704.    The defendants’ scheme to defraud Allstate was reliant upon a succession of

material misrepresentations of fact that Triborough Orthopedics, P.C. was entitled to receive No-

Fault reimbursement under New York law.

       705.    These misrepresentations of fact by the Count III Defendants included, but were

not limited to, the material misrepresentations of fact made in the Count III Defendants’ reports,

invoices, and collection documentation.

       706.    The Count III Defendants’ representations were false or required disclosure of

additional facts to render the information furnished not misleading.

       707.    These misrepresentations were intentionally made by the Count III Defendants in

furtherance of their scheme to defraud Allstate by submitting claims from Triborough Orthopedics,

P.C. for payment of No-Fault insurance benefits.




                                                    107
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 108 of 117 PageID #: 108



          708.    The Count III Defendants’ misrepresentations were known to be false from the

onset and were made for the purpose of inducing Allstate to make payments for claims that were

not legitimate.

          709.    Allstate reasonably relied, to its detriment, upon the Count III Defendants’ material

misrepresentations concerning Triborough Orthopedics, P.C.’s eligibility to receive No-Fault

reimbursement in paying numerous bills for healthcare expenses pursuant to No-Fault insurance

claims.

          710.    Allstate’s damages include, but are not necessarily limited to, No-Fault benefit

payments made by Allstate to, or for the benefit of, the Count III Defendants totaling at least

$269,175.00 for which the Count III Defendants were not eligible to receive under New York’s

No-Fault laws.

                                             COUNT IV
                                      UNJUST ENRICHMENT
                                   (Against Andrew J. Dowd, M.D.)

          711.    Allstate re-alleges, re-pleads, and incorporates by reference the allegations set forth

in paragraphs 1-673 as if set forth fully herein.

          712.    As alleged herein, Defendant Andrew J. Dowd, M.D. (“Count IV Defendant”)

induced Allstate to make numerous and substantial payments to Andrew J. Dowd, M.D. pursuant

to New York’s No-Fault laws.

          713.    As alleged herein, the Count IV Defendant was never eligible for reimbursement

under New York’s No-Fault laws because, during the relevant treatment period, Andrew J. Dowd,

M.D. submitted charges to Allstate for surgical procedures and other services that were medically

unnecessary, premature, not causally related to the underlying motor vehicle accident, falsely

charged, and/or not rendered as represented.



                                                       108
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 109 of 117 PageID #: 109



       714.     When Allstate paid Andrew J. Dowd, M.D., Allstate reasonably believed that it was

legally obligated to make such payments based upon the misrepresentations and omissions that the

Count IV Defendant, or those persons working under his control, made concerning Andrew J.

Dowd, M.D.’s reimbursement eligibility under New York’s No-Fault laws.

       715.     Each and every No-Fault reimbursement payment that Allstate was caused to make

to Andrew J. Dowd, M.D. during the course of the scheme constitutes a benefit that the Count IV

Defendant aggressively sought and voluntarily accepted.

       716.     Throughout the course of his scheme, Andrew J. Dowd, M.D. wrongfully obtained

from Allstate No-Fault benefit payments totaling at least $985,094.00 as a direct and proximate

result of the unlawful conduct detailed throughout this Complaint, benefits that were derived, in

part, directly from the No-Fault reimbursement payments that Allstate was wrongfully induced to

make to Andrew J. Dowd, M.D.

       717.     Retention of those benefits by the Count IV Defendant would violate fundamental

principles of justice, equity, and good conscience.

                                        COUNT V
                                 UNJUST ENRICHMENT
              (Against Triborough Orthopedics, P.C. and Andrew J. Dowd, M.D.)

       718.     Allstate re-alleges, re-pleads, and incorporates by reference the allegations set forth

in paragraphs 1-673 as if set forth fully herein.

       719.     As alleged herein, Defendants Triborough Orthopedics, P.C. and Andrew J. Dowd,

M.D. (collectively, “Count V Defendants”) conspired to induce Allstate to make numerous and

substantial payments to Triborough Orthopedics, P.C. pursuant to New York’s No-Fault laws.

       720.     As alleged herein, Triborough Orthopedics, P.C. was never eligible for

reimbursement under New York’s No-Fault laws because, at all relevant times, Triborough



                                                      109
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 110 of 117 PageID #: 110



Orthopedics, P.C. submitted to Allstate charges for items of medically unnecessary durable

medical equipment, and other falsely charged services, pursuant to unlawful self-referrals from

Triborough Orthopedics, P.C.’s sole owner, Andrew J. Dowd, M.D.

          721.   When Allstate paid Triborough Orthopedics, P.C., Allstate reasonably believed that

it was legally obligated to make such payments based upon the misrepresentations and omissions

that the Count V Defendants, or those persons working under their control, made concerning

Triborough Orthopedics, P.C.’s reimbursement eligibility under New York’s No-Fault laws.

          722.   Each and every No-Fault reimbursement payment that Allstate was caused to make

to Triborough Orthopedics, P.C. during the course of the scheme constitutes a benefit that the

Count V Defendants aggressively caused Triborough Orthopedics, P.C. to seek and voluntarily

accept.

          723.   Throughout the course of their scheme, the Count V Defendants caused Triborough

Orthopedics, P.C. to wrongfully obtain from Allstate No-Fault benefit payments totaling at least

$269,175.00 as a direct and proximate result of the unlawful conduct detailed throughout this

Complaint.

          724.   Throughout the duration of this scheme, the Count V Defendants obtained

substantial monetary benefits as the result of their unlawful conduct, benefits that were derived, in

part, directly from the No-Fault reimbursement payments that Allstate was wrongfully induced to

make to Triborough Orthopedics, P.C.

          725.   Retention of those benefits by the Count V Defendants would violate fundamental

principles of justice, equity, and good conscience.




                                                      110
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 111 of 117 PageID #: 111



                                     COUNT VI
                     DECLARATORY RELIEF UNDER 28 U.S.C. § 2201
                           (Against Andrew J. Dowd, M.D.)

       726.    Allstate re-alleges, re-pleads, and incorporates by reference the allegations set forth

in paragraphs 1-673 as if set forth fully herein.

       727.    To be eligible to receive assigned No-Fault benefits, an assignee provider must

adhere to all applicable New York statutes that grant the authority to provide healthcare services

in New York.

       728.    In view of Andrew J. Dowd, M.D.’s (a) billing for healthcare services that were not

rendered as represented, (b) billing for premature and/or medically unnecessary surgical

procedures, (c) billing for surgical procedures for injuries that were not causally related to the

underlying motor vehicle accident, and (d) submitting charges for surgical procedures and other

healthcare services in violation of the applicable Fee Schedule, Andrew J. Dowd, M.D. has, at all

relevant times, been operating in violation of one or more New York State or local licensing

requirement necessary to provide professional healthcare services (including, but not limited to,

New York Insurance Law and New York Education Law (and other statutory provisions)), and

thus has no standing to submit or receive assigned No-Fault benefits.

       729.    Andrew J. Dowd, M.D. continues to submit assigned No-Fault claims to Allstate

demanding payment, and other assigned No-Fault claims remain pending with Allstate.

       730.    Andrew J. Dowd, M.D. continues to challenge Allstate’s prior claim denials.

       731.    Andrew J. Dowd, M.D. continues to commence litigation against Allstate seeking

payment of No-Fault benefits allegedly due and owing.

       732.    A justifiable controversy exists between Allstate and Andrew J. Dowd, M.D.

because Andrew J. Dowd, M.D. rejects Allstate’s ability to deny such claims.



                                                    111
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 112 of 117 PageID #: 112



       733.    Allstate has no adequate remedy at law.

       734.    Andrew J. Dowd, M.D. will also continue to bill Allstate for No-Fault Benefit

payments absent a declaration by this Court that his activities are unlawful, and that Allstate has

no obligation to pay the pending, previously denied, and/or any future No-Fault claims submitted

by Andrew J. Dowd, M.D.

       735.    Accordingly, Allstate requests a judgment pursuant to the Declaratory Judgment

Act, 28 U.S.C. §§ 2201 and 2202, declaring that Andrew J. Dowd, M.D., at all relevant times, (a)

engaged in the billing for healthcare services not rendered as represented, (b) engaged in the billing

for premature and/or medically unnecessary surgical procedures, (c) engaged in the billing for

surgical procedures that were not causally related to the underlying motor vehicle accident, and

(d) submitted charges for surgical procedures and other healthcare services in violation of the

applicable Fee Schedule, and thus has no standing to submit or receive assigned No-Fault benefits.

                                      COUNT VII
                     DECLARATORY RELIEF UNDER 28 U.S.C. § 2201
                         (Against Triborough Orthopedics, P.C.)

       736.    Allstate re-alleges, re-pleads, and incorporates by reference the allegations set forth

in paragraphs 1-673 as if set forth fully herein.

       737.    To be eligible to receive assigned No-Fault benefits, an assignee provider must

adhere to all applicable New York statutes that grant the authority to provide healthcare services

in New York.

       738.    Triborough Orthopedics, P.C. failed to properly disclose its financial relationship

with its sole owner, officer, and shareholder, Andrew J. Dowd, M.D., to its patients pursuant to

New York Public Health Law § 238-d.




                                                    112
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 113 of 117 PageID #: 113



       739.    In view of its (a) purported dispensing of medically unnecessary items of durable

medical equipment pursuant to improper self-referrals from Andrew J. Dowd, M.D. in violation

of New York Public Health Law § 238-d, and (b) submission of excessive charges, Triborough

Orthopedics, P.C., was, at all relevant times, completely ineligible for No-Fault reimbursement

under New York law, and thus has no standing to submit or receive assigned benefits under New

York’s No-Fault Law for durable medical equipment purportedly dispensed pursuant to

prescriptions from Andrew J. Dowd, M.D.

       740.    Triborough Orthopedics, P.C. continues to submit assigned No-Fault claims to

Allstate demanding payment, and other assigned No-Fault claims remain pending with Allstate.

       741.    Triborough Orthopedics, P.C. continues to challenge Allstate’s prior claim denials.

       742.    Triborough Orthopedics, P.C. continues to commence litigation against Allstate

seeking payment of No-Fault benefits allegedly due and owing.

       743.    A justifiable controversy exists between Allstate and Triborough Orthopedics, P.C.

because Triborough Orthopedics, P.C. rejects Allstate’s ability to deny such claims.

       744.    Allstate has no adequate remedy at law.

       745.    Triborough Orthopedics, P.C. will also continue to bill Allstate for No-Fault

benefits payments absent a declaration by this Court that its activities are unlawful, and that

Allstate has no obligation to pay the pending, previously denied, and/or any future No-Fault claims

submitted by Triborough Orthopedics, P.C.

       746.    Accordingly, Allstate requests a judgment pursuant to the Declaratory Judgment

Act, 22 U.S.C. §§ 2201 and 2202, declaring that Triborough Orthopedics, P.C., at all relevant

times, (a) violated New York Public Health Law § 238-d when it purportedly dispensed, and

submitted charges for, medically unnecessary items of durable medical equipment pursuant to



                                                   113
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 114 of 117 PageID #: 114



improper self-referrals from its sole owner, officer, and shareholder, Andrew J. Dowd, M.D., and

(b) submitted excessive charges to Allstate, and thus has no standing to submit or receive assigned

No-Fault benefits under New York No-Fault Law.

   XI.      DEMAND FOR RELIEF

         WHEREFORE, plaintiffs Allstate Insurance Company, Allstate Indemnity Company,

Allstate Fire & Casualty Insurance Company, and Allstate Property & Casualty Insurance

Company (collectively, “Allstate” or “plaintiffs”), respectfully pray that judgment enter in their

favor, as follows:

                                         COUNT I
                            VIOLATIONS OF 18 U.S.C. § 1962(c)
                      TRIBOROUGH ORTHOPEDICS, P.C. ENTERPRISE
                              (Against Andrew J. Dowd, M.D.)

         (a) AWARD Allstate’s actual and consequential damages to be established at trial;

         (b) AWARD Allstate treble damages pursuant to 18 U.S.C. § 1964, interest, costs and

            attorneys’ fees;

         (c) GRANT injunctive relief enjoining the defendant from engaging in the wrongful

            conduct alleged in this Complaint; and

         (d) GRANT all other relief this Court deems just.

                                           COUNT II
                                    COMMON-LAW FRAUD
                                 (Against Andrew J. Dowd, M.D.)

         (a) AWARD Allstate’s actual and consequential damages to be established at trial;

         (b) AWARD Allstate its costs, including, but not limited to, investigative costs incurred in

            the detection of defendant’s illegal conduct;

         (c) AWARD Allstate its costs in defending No-Fault collection suits filed by defendant

            seeking payment of false and fraudulent invoices; and

                                                     114
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 115 of 117 PageID #: 115



      (d) GRANT all other relief this Court deems just.

                                        COUNT III
                                 COMMON LAW FRAUD
              (Against Triborough Orthopedics, P.C. and Andrew J. Dowd, M.D.)

      (a) AWARD Allstate’s actual and consequential damages to be established at trial;

      (b) AWARD Allstate its costs, including, but not limited to, investigative costs incurred in

         the detection of defendants’ illegal conduct;

      (c) AWARD Allstate its costs in defending No-Fault collection suits filed by defendants

         seeking payment of false and fraudulent invoices; and

      (d) GRANT all other relief this Court deems just.

                                        COUNT IV
                                 UNJUST ENRICHMENT
                              (Against Andrew J. Dowd, M.D.)

      (a) AWARD Allstate’s actual and consequential damages to be established at trial; and

      (b) GRANT all other relief this Court deems just.

                                     COUNT V
                              UNJUST ENRICHMENT
           (Against Triborough Orthopedics, P.C. and Andrew J. Dowd, M.D.)

      (a) AWARD Allstate’s actual and consequential damages to be established at trial; and

      (b) GRANT all other relief this Court deems just.

                                  COUNT VI
                  DECLARATORY RELIEF UNDER 28 U.S.C. § 2201
                        (Against Andrew J. Dowd, M.D.)

      (a) DECLARE that Andrew J. Dowd, M.D., at all relevant times, engaged in the billing for

         healthcare services not rendered as represented, engaged in the billing for premature

         and/or medically unnecessary surgical procedures, engaged in the billing for surgical

         procedures that were not causally related to the underlying motor vehicle accident, and



                                                  115
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 116 of 117 PageID #: 116



         submitted charges for surgical procedures and other healthcare services in violation of

         the applicable Fee Schedule, and thus has no standing to submit or receive assigned

         No-Fault benefits;

      (b) DECLARE that Andrew J. Dowd, M.D.’s activities are unlawful;

      (c) DECLARE that Allstate has no obligation to pay any pending, previously-denied

         and/or future No-Fault insurance claims submitted by Andrew J. Dowd, M.D.; and

      (d) GRANT all other relief this Court deems just.

                                    COUNT VII
                   DECLARATORY RELIEF UNDER 28 U.S.C. § 2201
                       (Against Triborough Orthopedics, P.C.)

      (a) DECLARE that Triborough Orthopedics, P.C., at all relevant times, violated New York

         Public Health Law § 238-d when it purportedly dispensed medically unnecessary items

         of durable medical equipment pursuant to improper self-referrals from its sole owner,

         officer, and shareholder, Andrew J. Dowd, M.D., and submitted excessive charges to

         Allstate, and thus has no standing to submit or receive assigned benefits under New

         York’s No-Fault Law for durable medical equipment purportedly dispensed pursuant

         to prescriptions from Andrew J. Dowd, M.D.

      (b) DECLARE that Triborough Orthopedics, P.C.’s activities are unlawful;

      (c) DECLARE that Allstate has no obligation to pay any pending, previously-denied

         and/or future No-Fault insurance claims submitted by Triborough Orthopedics, P.C.;

         and

      (d) GRANT all other relief this Court deems just.

                                  JURY TRIAL DEMAND

      The plaintiffs demand a trial by jury on all claims.



                                                  116
Case 1:19-cv-05716-BMC Document 1 Filed 10/10/19 Page 117 of 117 PageID #: 117



                                    SMITH & BRINK, P.C.
                                    /s/ Richard D. King, Jr.
                                    _____________________
                                    Richard D. King, Jr. (RK8381)
                                    rking@smithbrink.com
                                    Nathan A. Tilden (NT0571)
                                    ntilden@smithbrink.com
                                    Michael W. Whitcher (MW 7455)
                                    mwhitcher@smithbrink.com
                                    Shauna L. Sullivan (SS5624)
                                    ssullivan@smithbrink.com
                                    Jasmine G. Vieux (JG1805)
                                    jvieux@smithbrink.com
                                    1325 Franklin Ave, Suite 320
                                    Garden City, NY 11530
                                    Ph: (347) 710-0050

                                    Attorneys for the Plaintiffs,
                                    Allstate Insurance Company, Allstate Indemnity
                                    Company, Allstate Fire & Casualty Insurance
                                    Company, and Allstate Property & Casualty
                                    Insurance Company

      Dated: October 10, 2019




                                         117
